Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 1 of 38




                      Exhibit KK
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 2 of 38

                                Atkinson-Baker, Inc.
                                  www.depo.com


 1

 2           IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF NEW YORK
 3   --------------------------------------------X

 4   EASTERN PROFIT CORPORATION LIMITED,

 5          Plaintiff/Counterclaim Defendant,

 6         -against-             Case No. 18-cv-2185 (JGK)

 7   STRATEGIC VISION US, LLC,

 8          Defendants/Counterclaim Plaintiff,

 9                  -against-

10   GUO WENGUI a/k/a MILES KWOK,

11                        Counterclaim Defendant.

12   --------------------------------------------X

13

14

15                         DEPOSITION OF

16                         HAN CHUNGUANG

17                      New York, New York

18                       November 11, 2019

19

20

21

22   ATKINSON-BAKER, INC.
     (800) 288-3376
23   Www.depo.com

24   REPORTED BY:      TERRI FUDENS

25   FILE NO:   AD0B4F6




                                 Han Chunguang
                                November 11, 2019
           Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 3 of 38

                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

 1                                                                 1
                                                                   2               INDEX
 2            IN THE UNITED STATES DISTRICT COURT                  3   WITNESS:      EXAMINATION BY:              PAGES:
 3           FOR THE SOUTHERN DISTRICT OF NEW YORK                 4   Han Chunguang
                                                                   5             Ms. Donnelli        5
 4     ------------------------------------------X                 6
 5     EASTERN PROFIT CORPORATION LIMITED,                         7             EXHIBITS
 6           Plaintiff/Counterclaim Defendant,
                                                                   8   DEFENDANT'S: DESCRIPTION:            PAGES:
                                                                   9   30      Notice of Change of Company  106
 7     V.                      Case # 18-cv-2185 (JGK)                        Secretary and Director
 8     STRATEGIC VISION US, LLC,                                  10          (Appointment/Cessation) Bates
                                                                              stamped EASTERN-000400 to 402
 9          Defendants/Counterclaim Plaintiff.                    11
10     V.                                                              31       A piece of yellow paper     109
                                                                  12           containing the witness' name
11     GUO WENGUI a/k/a MILES KWOK,                                            handwritten three times
12                    Counterclaim Defendant.                     13
       ------------------------------------------X                     32       A two-page document titled     109
13
                                                                  14           Limited Power of Attorney
                                                                               Bates stamped EASTERN-000276
14                                                                15           and 277
                                                                  16   33       A document titled Substitution 118
15             Deposition of HAN CHUNGUANG, a Non-Party                        of Counsel consisting of two
16     Witness, taken by the Defendant-Counterclaim               17           pages
17     Plaintiff pursuant to Court Order held at 620
                                                                  18   34       A document titled Research     119
                                                                               Agreement dated December 29,
18     Eighth Avenue, New York, New York, commencing at           19           2017 Bates stamped
19     10:03 A.M., Monday, November 11, 2019, before                           EASTERN-000005 to 000009
                                                                  20
20     Terri Fudens, a Stenotype Reporter and Notary                   35       A document titled Loan         124
21     Public of the State of New York.                           21           Agreement Bates stamped
22                                                                             EASTERN-000278 to 280
                                                                  22
23                                                                     36       A black and white photograph    153
24                                                                23           of five people
                                                                  24
25                                                                25             * * * * *

                                                         Page 2                                                               Page 4

 1                                                                 1                      HAN CHUNGUANG
 2   APPEARANCES:
 3     PEPPER HAMILTON LLP
                                                                   2         ANN CHI HO, the Interpreter, was duly sworn by
       Attorneys for Plaintiff/Counterclaim                        3                  Terri Fudens, a Notary Public of the
 4     Defendant - Eastern Profit Corporation, Ltd.
            1313 North Market Street
                                                                   4                  State of New York, to accurately
 5          Suite 5100                                             5                  translate the following questions and
            Wilmington, Delaware 19801
 6
                                                                   6                  answers to the best of her ability.
         BY: CHRIS CHUFF, ESQ.                                     7         H A N C H U N G U A N G, a Non-Party witness
 7
 8
                                                                   8                  herein, having been first duly sworn
         GRAVES GARRETT LLC
                                                                   9                  by Terri Fudens, a Notary Public of
 9       Attorneys for Defendant/Counterclaim                     10                  the State of New York, was examined
         Plaintiff - Strategic Vision US LLC
10            1100 Main Street, Suite 2700
                                                                  11                  and testified as follows:
              Kansas City, Missouri 64105                         12        EXAMINATION BY
11            816.2563181
12       BY: EDWARD D. GREIM, ESQ.
                                                                  13        MS. DONNELLI:
             edgreim@gravesgarrett.com                            14             Q     Please state your name for the
13                                                                15        record.
             JENNIFER DONNELLI, ESQ.
14           jdonnelli@gravesgarrett.com
                                                                  16             A     Chunguang Han. My last name is Han.
15                                                                17        My first name is Chunguang.
16       GOLDEN SPRING (NEW YORK) LTD.
         In-House Counsel for Golden Spring
                                                                  18                      MR. CHUFF: Chris Chuff for
17           162 E. 64th Street                                   19                  Eastern Profit Corporation Limited
             New York, New York 10065
18           917.941.9698
                                                                  20                  and the witness.
19       BY: DANIEL PODHASKIE, ESQ.                               21                      MS. WANG: Yvette Wang from
20                                                                22                  Golden Spring, New York, Ltd.
21   ALSO PRESENT:
22       French Wallop
                                                                  23                      MR. PODHASKIE: Daniel Podhaskie
23       Michael Waller                                           24                  with Golden Spring, New York, Ltd.
24       Yvette Wang
25       Ann Chi Ho, Interpreter
                                                                  25                      MS. DONNELLI: Eddie Greim and

                                                         Page 3                                                               Page 5

                                                                                                                     2 (Pages 2 to 5)
                                                       Han Chunguang
                                                      November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 4 of 38

                                        Atkinson-Baker, Inc.
                                          www.depo.com

 1                HAN CHUNGUANG                        1                 HAN CHUNGUANG
 2           keep my questions as focused on those     2            this unless the court directs us to
 3           topics as I can. But there's come         3            do so.
 4           background that I think is necessary      4                MS. DONNELLI: We'll withdraw
 5           to place this witness in the context      5            the question.
 6           of those questions. I will try to         6                MR. CHUFF: Thank you.
 7           keep it focused. I do have some           7        Q    When you were living in China, did
 8           background.                               8   you begin working for Eastern Profit?
 9               MR. CHUFF: Why is where he was        9        A    Okay. When I was working for this
10           born relevant to the contract claim?     10   company, it was in 2017. No. No. No. It was in
11               MS. DONNELLI: Well that's, I         11   2015 or 2016. That's right.
12           think, in part to make the witness       12        Q    Were you living in the United States
13           sort of comfortable with getting to      13   in 2015 or 2016?
14           know me and I'm getting to know him.     14        A    Not yet. At the time I was in Hong
15               MR. CHUFF: Okay.                     15   Kong.
16               MS. DONNELLI: I will probably        16        Q    When did you begin living in the
17           have questions about his time here in    17   United States?
18           relation to the documents that he        18        A    In 20 -- I'm not sure, but I have
19           signed. So I want to kind of place       19   been here for several years already.
20           his local where he was at certain        20        Q    Were you performing a role for
21           times.                                   21   Eastern Profit while you were living in the United
22               MS. WANG: Can you please             22   States?
23           translate, madam translator.             23        A    I am an agent for them.
24               MS. CLINE: Thank you.                24        Q    Were you an agent for Eastern Profit
25       Q    I believe the question was where were   25   while you have been living in the United States?

                                           Page 10                                                   Page 12

 1                 HAN CHUNGUANG                       1                  HAN CHUNGUANG
 2   you born.                                         2         A    Before June, 2017 I was a director of
 3        A    In China.                               3   this company. However, in July that year, I
 4        Q    Where in China?                         4   transferred it to -- Guo Mei ask me to be an agent
 5        A    Shandong. S-H-A-N-D-O-N-G.              5   for this company after the transfer.
 6        Q    What brought you to the United          6         Q    Before June, 2017, were you living in
 7   States?                                           7   the United States?
 8                MR. CHUFF: Objection. I'm not        8         A    I think so.
 9           going to allow the witness to testify     9         Q    Have you lived in the United States
10           about this. The court has already        10   since June of 2017 and nowhere else?
11           ordered that personal history and        11         A    I am not sure, but I think I have
12           reasons for coming to the United         12   been moving around.
13           States is clearly beyond the scope of    13         Q    Within the United States?
14           relevancy to these proceedings. And      14         A    Yes.
15           I'm not going to allow him to answer     15         Q    Have you been back to China since
16           without the court ordering us to do      16   June of 2017 for any extended period?
17           so.                                      17                 MR. CHUFF: Objection to form.
18                I direct you to Docket 189,         18             Again, I'm going to cut this off
19           page 7 where it says personal history    19             soon. It's not relevant to the
20           and reasons for coming to the United     20             issues that the court allowed your
21           States, defendant has not                21             side to proceed on.
22           demonstrated the relevance of this       22         A    No.
23           topic.                                   23         Q    Where do you currently live?
24                So we're not going to allow the     24         A    In United States.
25           witness to answer any questions about    25         Q    What city?

                                           Page 11                                                   Page 13

                                                                                      4 (Pages 10 to 13)
                                          Han Chunguang
                                         November 11, 2019
     Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 5 of 38

                                     Atkinson-Baker, Inc.
                                       www.depo.com

 1              HAN CHUNGUANG                      1                 HAN CHUNGUANG
 2    A    New York.                               2            it to you. But the court was very
 3    Q     What street?                           3            clear that he had limited involvement
 4             MR. CHUFF: Objection.               4            in issues in this case and has to be
 5        Relevance and that's beyond the scope    5            focused on the power of attorney, the
 6        of what the court allowed.               6            ACA loan and the Strategic Vision
 7             MS. DONNELLI: The court didn't      7            Research Agreement.
 8        make an order about this witness.        8                 MS. DONNELLI: And that was an
 9        The court made an order about            9            order entered upon a representation
10        Mr. Guo.                                10            by your side of things about what
11             Besides, at the most recent        11            this witness knew. And at our last
12        deposition, which was of Eastern        12            deposition, which I know you didn't
13        Profit, the litigant, we heard          13            attend --
14        testimony that this witness has         14                 MR. CHUFF: But I read.
15        involvement with Eastern Profit,        15                 MS. DONNELLI: -- but you read,
16        significant involvement. So I'm         16            you will agree that there was
17        exploring where he was located.         17            testimony that this witness had
18             MR. CHUFF: You have the city.      18            significant involvement with Eastern
19        Why do you need the street address?     19            Profit.
20             MS. DONNELLI: I routinely ask      20                 MR. CHUFF: I would not agree
21        witnesses what their street address     21            that there was any testimony that he
22        is.                                     22            had significant involvement. Again,
23             MR. CHUFF: I just don't see how    23            I don't think his street address is
24        it's relevant.                          24            relevant.
25             MS. DONNELLI: If you're going      25                 MS. DONNELLI: The testimony is

                                        Page 14                                                Page 16

 1             HAN CHUNGUANG                       1                   HAN CHUNGUANG
 2        to instruct him not to answer, that's    2              he was the boss of Eastern Profit.
 3        one thing. But I caution you that        3              So anyway, I think it's relevant to
 4        that's a very common question to ask     4              understand where this witness resides
 5        of a witness.                            5              so that we can see where he is at in
 6            MR. CHUFF: We've agreed to           6              relation to entities that have an
 7        produce him at trial already. So you     7              association with Eastern Profit.
 8        don't need to serve him with             8                  MR. CHUFF: Until you've
 9        anything. It's beyond the scope.         9              achieved that, I'm not going to allow
10            MS. DONNELLI: I'm trying to         10              him to answer about his street
11        understand the context of where he's    11              address.
12        doing his work for this entity and to   12                  MS. DONNELLI: You're not going
13        be able to understand where he lives.   13              to allow him to answer his street
14        The time frame in question is           14              address?
15        important.                              15                  MR. CHUFF: Not without the
16            MR. CHUFF: I agree. And that's      16              court directing me to do so.
17        why I let you get to New York City,     17                  MS. DONNELLI: You're going to
18        because I understand the relevance of   18              instruct the witness not to answer.
19        that. But if I don't understand the     19              I just want the record to be clear.
20        relevance of the street name, we're     20                  MR. CHUFF: Yes.
21        not going to allow it unless the        21         Q     Since June of 2017, have you been
22        court orders us to.                     22   living in the same location?
23            And just to correct one thing,      23         A     I don't think I have moved.
24        there is an oral order about            24         Q     You have been living in the same
25        Mr. Han's deposition, and I can read    25   location here in New York since June of 2017;

                                        Page 15                                                Page 17

                                                                                 5 (Pages 14 to 17)
                                      Han Chunguang
                                     November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 6 of 38

                                        Atkinson-Baker, Inc.
                                          www.depo.com

 1               HAN CHUNGUANG                         1                 HAN CHUNGUANG
 2   correct?                                          2            he knows anything about those
 3        A    I have stayed in New York.              3            allegations. Maybe he knows
 4                MS. DONNELLI: Can you repeat         4            something that relates to a defense
 5            the question to the witness and ask      5            on the claim as opposed to the
 6            him to answer the question?              6            counterclaim; right? But it's not to
 7                (Interpret complying)                7            go off on just, you know, satisfying
 8                MR. CHUFF: Objection to form.        8            Mr. Greim's curiosity about, you
 9        A    Yes.                                    9            know, what he might know about
10        Q    Do you own the place where you live,   10            anything and everything in the
11   or do you rent the place where you live?         11            universe that relates to Mr. Guo or
12                MR. CHUFF: Objection. Form.         12            the universe that relates to
13        A    Rent.                                  13            Mr. Chunguang, or the universe that
14        Q    Does anyone live there with you        14            relates to Miss Wang.
15   today?                                           15                This is, you know, the request
16                MR. CHUFF: Objection. Again,        16            that I've seen. I'm just going to
17            this is way beyond the scope of what    17            say it as clear as I can, Mr. Greim,
18            the court agreed that this witness      18            they are overbroad. You've got
19            could be produced to testify about.     19            claims. You have to be able to
20                So unless the court changes its     20            articulate why something is relevant
21            order by a request from you, I'm not    21            to a claim. You have --
22            going to allow him to testify about     22                MS. DONNELLI: Counsel, I
23            this stuff.                             23            recognize you want to make a record,
24                MS. DONNELLI: As you know, the      24            but you're taking up a lot of time to
25            court is closed today. We're going      25            do that. And I think you're

                                           Page 18                                                Page 20

 1                HAN CHUNGUANG                        1                 HAN CHUNGUANG
 2           to have to do the best we can to make     2            borderline on obstructing this
 3           our respective positions for today,       3            deposition.
 4           but we're not going to have a court       4                So I ask that you keep your
 5           order today.                              5            objections to nonspeaking objections
 6               MR. CHUFF: Then he's not going        6            for the record and that we move on.
 7           to testify about this today.              7                MR. CHUFF: Right.
 8               MS. DONNELLI: We'll preserve          8                So you've disputed what the
 9           that and bring it up with the court       9            ruling is then, and I wanted to make
10           as is appropriate.                       10            that clear on the record. From now
11       Q    Are you married?                        11            on I won't reread it, but I just
12               MR. CHUFF: I'm sorry. I want         12            wanted to make that clear.
13           to read something into the transcript    13                MS. DONNELLI: Thank you.
14           given that we're not going to see the    14        Q    Does the address 781 Fifth Avenue,
15           court today.                             15   Suite 1801, New York City mean anything to you?
16               This is the August 24, 2019          16        A    Nothing.
17           transcript. The dispute for contacts     17        Q    Have you ever lived at that address?
18           was whether Mr. Han could be or would    18                MR. PODHASKIE: Objection. Move
19           even be produced as a witness. And       19            on, counsel. I just read into the
20           this is what the court ruled:            20            record that it has to be relevant to
21               This is not a case where             21            the claim.
22           Mr. Chunguang is accused of              22                MS. DONNELLI: It is relevant
23           wrongdoing personally. It's a case       23            and I'll tell you why it's relevant.
24           where Eastern is accused of wrong        24            Because we've connected that address
25           doing. And the question is whether       25            with a key fact witness, and we

                                           Page 19                                                Page 21

                                                                                    6 (Pages 18 to 21)
                                          Han Chunguang
                                         November 11, 2019
     Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 7 of 38

                                    Atkinson-Baker, Inc.
                                      www.depo.com

 1            HAN CHUNGUANG                       1                  HAN CHUNGUANG
 2       believe this witness has a               2            know, what he might know about
 3       relationship with that witness. So I     3            anything and everything in the
 4       ask if the witness will answer the       4            universe that relates to --
 5       question.                                5                 MS. DONNELLI: Counsel, you just
 6           MR. CHUFF: I'm instructing him       6            read that again for a second time.
 7       not to answer. This is not relevant      7            You're obstructing this deposition.
 8       to any of the issues, and the court      8                 MR. CHUFF: That's exactly what
 9       has been very clear that this has to     9            you're doing. I'm not wasting my
10       be a very narrow deposition with his    10            time.
11       involvement with the issues in this     11                 MS. DONNELLI: You read that
12       case. And this has nothing to do        12            twice and I asked you to not obstruct
13       with the contracts at issue.            13            the deposition. I'm surprised that
14           MS. DONNELLI: You haven't even      14            you are frankly, but you are.
15       let me establish where it might go.     15                 MR. CHUFF: I'm surprised that
16       You're just instructing the witness     16            after I read it the first time you're
17       not to answer.                          17            still asking these questions.
18           MR. CHUFF: Explain it to me,        18                 MS. DONNELLI: Let's just move
19       because I'm not seeing the relevance.   19            on.
20           MS. DONNELLI: Because we            20        Q    Do you know a Guo Wengui?
21       believe that that is an address         21        A    Yes.
22       connected with Guo Wengui, and we       22        Q    How do you know that name?
23       think that this witness has a           23        A    In 2009 I went to visit Mr. Guo
24       relationship with Guo Wengui that is    24   Wengui not Guo Pangu because of his
25       deeper than perhaps your objections     25   representation.

                                      Page 22                                                   Page 24

 1             HAN CHUNGUANG                      1                  HAN CHUNGUANG
 2       are intended to convey.                  2             Because of my adoration for him, I
 3            So you're not even letting me       3   learned investment architecture, art and
 4       get into anything, and you're            4   everything else from him, Pangu.
 5       instructing a witness not to answer,     5         Q    Was Mr. Guo your mentor?
 6       a fact witness not to answer. And        6         A   Yes. A mentor.
 7       that, I believe, is a dangerous          7         Q    What is the nature of your
 8       ground.                                  8   relationship with Mr. Guo while you've been living
 9            MR. CHUFF: How is that relevant     9   in the United States?
10       whether the contract been breached?     10         A   Our relationship after all is about
11            MS. DONNELLI: I just explained     11   my learning from him, my learning about investment
12       it. The context of this witness'        12   and how to do things from him.
13       involvement with these contracts with   13         Q    Is it your testimony that you have
14       the people these contracts involved     14   never been in the Sherry Netherland building here
15       is important. You're not even           15   in New York City?
16       letting me go anywhere.                 16                 MR. CHUFF: Objection.
17            MR. CHUFF: The contracts, I        17             Mischaracterizes testimony.
18       agree with you. But that's not what     18         A   I don't understand your question.
19       you're asking.                          19         Q    Have you ever been in the Sherry
20            MS. DONNELLI: All right.           20   Netherland building here in New York City?
21            MR. CHUFF: I'll only add one       21         A   Yes.
22       sentence. This is what the Judge        22         Q    For what reason?
23       said: This deposition is not to go      23         A   Because Mr. Guo was there. I went to
24       off on just, you know, satisfying       24   learn from him about -- just about everything.
25       Mr. Greim's curiosity about, you        25         Q    Have you lived in the Sherry

                                      Page 23                                                   Page 25

                                                                                 7 (Pages 22 to 25)
                                     Han Chunguang
                                    November 11, 2019
        Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 8 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                 HAN CHUNGUANG                           1                 HAN CHUNGUANG
 2   Netherlands location with Mr. Guo?                    2            then ask more specific questions.
 3                MR. PODHASKIE: Objection to              3            Are you still instructing this
 4            form.                                        4            witness, a fact witness, not to
 5        A    No.                                         5            answer?
 6        Q    Has Mr. Guo ever employed you?              6                MR. CHUFF: Can you repeat the
 7        A    Did Mr. Guo employ me? What do you          7            question?
 8   mean by that?                                         8                (The requested portion of the
 9        Q    Have you performed any jobs for             9            record was read back by the
10   Mr. Guo for which you have been paid?                10            reporter.)
11        A    No.                                        11                MR. CHUFF: I withdraw the
12        Q    Have you received any form of              12            instruction not to answer that
13   compensation from Mr. Guo?                           13            question.
14        A    No.                                        14                (The requested portion of the
15        Q    Over the last year, how often have         15            record was read back by the
16   you seen Mr. Guo, meaning every day, once a month?   16            reporter.)
17                MR. CHUFF: Okay. Objection.             17        A    I don't think this question has
18            Apparently I have to read the               18   anything to do with this case; right?
19            transcript the third time. This is          19        Q    The counsel today for you has
20            exactly what the court said you may         20   instructed you to answer.
21            not delve into. I'm not allowing the        21                MR. CHUFF: I withdrew my
22            witness to answer it.                       22            instruction not to answer.
23        Q    Under what context have you seen           23        A    I have followed Mr. Guo for a long
24   Mr. Guo over the last year?                          24   time.
25                MR. CHUFF: Unless it's related          25        Q    For what purpose?

                                               Page 26                                                 Page 28

 1                 HAN CHUNGUANG                           1                   HAN CHUNGUANG
 2            to Eastern Profit or the contracts at        2         A     Again, I learned things from him. I
 3            issue in this case, I direct you not         3   admire Mr. Guo a lot. Mr. Guo is my idle.
 4            to answer.                                   4   Mr. Guo is my mentor. I learned the stuff I have
 5                MS. DONNELLI: How am I to know           5   testified to before from him.
 6            the answer?                                  6                  MS. DONNELLI: Can you read the
 7                MR. CHUFF: Qualify the question          7              question that asked how long were you
 8            to regarding Eastern Profit or               8              here in the United States before you
 9            regarding the contracts. It's                9              began interacting with Mr. Guo.
10            appropriate, but this is a fishing          10                  (The requested portion of the
11            expedition.                                 11              record was read back by the
12        Q    How long were you living in the            12              reporter.)
13   United States before you began interacting with      13                  MR. CHUFF: Objection to form.
14   Mr. Guo?                                             14         A     I continue having interactions with
15                MR. CHUFF: Same instruction             15   Mr. Guo.
16            unless it's related to the issues in        16         Q     Did you come to the United States to
17            this case including Eastern Profit          17   be with Mr. Guo?
18            and the contract.                           18         A     The reason I have been with Mr. Guo
19                MS. DONNELLI: We have evidence          19   is because I wanted to learn from Mr. Guo. I am
20            that this witness has involvement           20   learning investment from Mr. Guo. And Mr. Guo
21            with Mr. Guo in relation to these           21   also shows me how to do things.
22            documents that we'll be talking about       22         Q     Investment in what?
23            today that bear his name.                   23         A     Investment in terms of regular
24                I'm asking a general question to        24   business activity.
25            understand the witness' testimony to        25         Q     In what industry?

                                               Page 27                                                 Page 29

                                                                                         8 (Pages 26 to 29)
                                             Han Chunguang
                                            November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 9 of 38

                                         Atkinson-Baker, Inc.
                                           www.depo.com

 1                 HAN CHUNGUANG                       1                 HAN CHUNGUANG
 2               MR. CHUFF: I'm sorry.                 2                You're instructing this witness
 3            Objection. What Mr. Han is learning      3            not to answer a question about this
 4            from Mr. Guo has nothing to do with      4            witness' testimony to a question.
 5            any of the issues.                       5            You allowed him to answer.
 6               MS. DONNELLI: Why don't you           6                MR. CHUFF: I'm not allowing
 7            make an objection for the record.        7            you to explore his relationship with
 8               MR. CHUFF: I'm explaining why         8            Mr. Guo that has nothing to do
 9            I'm instructing him not to answer        9            with --
10            these questions.                        10                MS. DONNELLI: It is a yes or no
11               MS. DONNELLI: All right. Why         11            question I've asked you.
12            don't you just instruct him not to      12                MR. CHUFF: Okay. I'm going to
13            answer, because this whole process is   13            give you my answer. I'm instructing
14            obstructing this deposition. So why     14            the witness not to answer a question
15            don't you instruct him not to answer.   15            that is beyond what the court ordered
16            There's no need to go further than      16            him to appear for. And it's not
17            that. We'll take it up with the         17            related to Eastern Profit or the
18            judge.                                  18            contracts at issue in this case. His
19               MR. CHUFF: It's beyond the           19            relationship with Mr. Guo, outside of
20            scope of what the court ordered.        20            this case, has nothing to do with
21               MS. DONNELLI: This whole             21            anything.
22            process is obstructing this             22                MS. DONNELLI: Well, counsel,
23            deposition.                             23            your witness here has already
24               So why don't you instruct him        24            testified that he had a role with
25            not to answer. There's no need to go    25            Eastern Profit, and I'm entitled to

                                            Page 30                                                 Page 32

 1                HAN CHUNGUANG                        1                 HAN CHUNGUANG
 2           further than that. We'll take it up       2            understand if investment was relating
 3           with the judge.                           3            to that.
 4               MR. CHUFF: I instruct him not         4                MR. CHUFF: You asked him about
 5           to answer.                                5            his mentorship relationship with
 6        Q   Do you pay Mr. Guo to teach you about    6            Mr. Guo. He said he's learning
 7   investment?                                       7            investments. You're asking about
 8               MR. CHUFF: Objection.                 8            what investments.
 9           Relevance. Beyond the scope of the        9                MS. DONNELLI: There's nothing
10           order. I instruct him not to answer.     10            improper about that.
11               MS. DONNELLI: So you're going        11                MR. CHUFF: You're not asking
12           to instruct the witness not to answer    12            Eastern Proffit's investments.
13           a question that follows up on the        13            You're asking about what he's
14           very words the witness used to a         14            learning from Mr. Guo. That's
15           question you allowed. I want to be       15            completely improper and it's a
16           sure I understand your position.         16            fishing expedition beyond the scope
17               The witness testified to this        17            of what the court ordered.
18           information. I'm asking him about        18        Q    Do the investment matters that
19           it.                                      19   Mr. Guo teaches you about involve Eastern Profit?
20               MR. CHUFF: I tried to give you       20        A    No.
21           some leeway, but this is completely      21        Q    You testified that Mr. Guo teaches
22           irrelevant and contrary to what the      22   you how to do things. Do those things involve
23           court ordered about the deposition.      23   Eastern Profit?
24               MS. DONNELLI: I want to make         24        A    No. What Mr. Guo taught me was to
25           sure I understand.                       25   give me a direction. He didn't teach me anything

                                            Page 31                                                 Page 33

                                                                                     9 (Pages 30 to 33)
                                          Han Chunguang
                                         November 11, 2019
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 10 of 38

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                  HAN CHUNGUANG                         1                  HAN CHUNGUANG
 2   specific.                                            2        A     The business is a family trust.
 3         Q    Have you ever discussed Eastern           3   Therefore, I would say I've been working for it
 4   Profit with Mr. Guo?                                 4   for a long time.
 5         A    No.                                       5        Q     Since you've been in the United
 6         Q    Does the address 162 East 64th            6   States?
 7   Street, New York City mean anything to you?          7        A     Yes.
 8         A    I have heard about it.                    8        Q     Does it have any involvement with
 9         Q    What do you understand it to be?          9   Eastern Profit?
10         A    I was in the lobby of this building      10        A     No.
11   to meet Yvette and discussed about paying back a    11        Q     Is the name of the company Golden
12   loan.                                               12   Spring New York Limited?
13         Q    A loan to whom?                          13        A     I don't understand your question.
14         A    I borrowed money from William, and       14   Can you rephrase your question?
15   William was asking me to pay him back. That was     15        Q     Does a company called Golden Spring
16   the matter I brought it up with Yvette in the       16   New York employ you?
17   lobby of this building.                             17        A     No.
18         Q    Did you or Eastern Profit borrow the     18        Q     Has that company ever employed you?
19   money you're referring to?                          19        A     No. But again, I'm not sure. My
20         A    The company did.                         20   recollection is not clear.
21         Q    How often do you meet with Mr. Guo       21        Q     Has a company called Golden Spring
22   for him to mentor you and teach you how to do       22   Hong Kong Limited ever employed you?
23   things?                                             23        A     No.
24                 MR. CHUFF: Objection. For the         24        Q     If I represented to you that Golden
25             reasons I've already discussed, I         25   Spring New York Limited employed Yvette Wang,

                                              Page 34                                                  Page 36

 1                  HAN CHUNGUANG                         1                   HAN CHUNGUANG
 2             instruct the witness not to answer         2   would that refresh your recollection whether it
 3             unless counsel can direct it to some       3   has employed you?
 4             kind of relevance to Eastern Profit.       4        A     I did ask Yvette to do something for
 5         Q    Do you know who Guo Mei is?               5   me. And she is or was involved with Golden Spring
 6         A    Yes.                                      6   New York.
 7         Q    Is Guo Mei Mr. Guo's daughter?            7                  THE INTERPRETER: Interpreter
 8         A    Yes.                                      8             note in Chinese we don't have a
 9         Q    Does Guo Mei have a relationship with     9             tense. In China no present, or past,
10   Eastern Profit?                                     10             or future things.
11         A    Guo Mei is a director of Eastern         11        Q      When you met with Yvette Wang to
12   Profit right now.                                   12   discuss a loan, was she there personally or for
13         Q    Have you ever discussed Guo Mei's        13   Golden Spring New York?
14   role with Eastern Profit with Mr. Guo?              14        A     She represented the company.
15         A    No. I have never had such a              15        Q      Golden Spring New York?
16   discussion with Mr. Guo.                            16        A     Yes.
17         Q    Do you have a job at this time?          17        Q      Why would you be speaking with Golden
18         A    Do I have a job right now? Yes.          18   Spring New York about a loan?
19         Q    Where are you employed?                  19        A     It is not like I was speaking to
20         A    I work for my own company.               20   Golden Spring New York. I was speaking
21         Q    What is your company called?             21   specifically to Yvette as far as what capacity
22         A    Since this has nothing to do with        22   Yvette represented, it had nothing to do with me.
23   this case, I'm not going to answer this question.   23        Q      Do you know who Yvette represented
24         Q    How long have you been employed by       24   during that meeting?
25   your company?                                       25        A     Which meeting again?

                                              Page 35                                                  Page 37

                                                                                       10 (Pages 34 to 37)
                                             Han Chunguang
                                            November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 11 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2        Q     You testified about meeting Yvette         2                 MS. WANG: She just called me a
 3   Wang in the lobby to discuss a loan.                  3             bitch just now. She said that. I
 4        A     What's your question? I won't              4             want it on the record. I'm sorry.
 5   qualify the discussion as a meeting. I chatted        5                 MR. PODHASKIE: I didn't hear.
 6   with her briefly.                                     6                 MR. GREIM: Let's stop and get
 7        Q     When you say briefly, how long was         7             an answer to this question.
 8   it?                                                   8        A     At the time when I hired an
 9        A     Around 20 minutes at the most. 20          9   investigation company, and Yvette told me I needed
10   some minutes.                                        10   money to hire the company, that was why I borrowed
11        Q     Was anyone else present besides you       11   from William.
12   and Yvette?                                          12             When William ask me to return the
13        A     No.                                       13   money, I had to bring it up with Yvette because
14        Q     How did you know to meet with Yvette?     14   Yvette was telling me somehow we got misled. And
15        A     I don't understand her question.          15   I wanted her to know results of investigation we
16   What do you mean how did I know to meet with         16   received. I have to know. I have to tell Yvette
17   Yvette?                                              17   about it.
18        Q     Why did you meet with Yvette rather       18        Q     I have one more question, and then we
19   than Mr. Guo?                                        19   can take a restroom break. You have been
20        A     That day I went there to see Mr. Guo      20   referring to William. What is William's full
21   who stayed there at the time. I bumped into          21   name?
22   Yvette in the lobby. I brought up the subject        22        A     William.
23   that William was asking me to pay back a loan, and   23        Q     Can you please spell that?
24   I chatted with her briefly.                          24        A     YU. I think Y-U.
25        Q     Why did you think that Yvette knew        25        Q     Is William Yu the same person as

                                               Page 38                                                   Page 40

 1                   HAN CHUNGUANG                         1                  HAN CHUNGUANG
 2   anything about the loan?                              2   William Je, J-E?
 3          A    I don't understand your question.         3         A    I have no idea.
 4   What do you mean?                                     4         Q     When you've been using the name
 5          Q    You met with Yvette to discuss the        5   William today since we've been talking, have you
 6   loan because you believed she knew about the loan;    6   always been referring to William Yu?
 7   correct?                                              7         A    Yes. Yes, I think so.
 8          A    I hired a company to investigate a        8                 MS. DONNELLI: Thank you. You
 9   matter for me, and I asked Yvette to handle it for    9             requested a bathroom break. I would
10   me. At the time I borrowed money from William to     10             like to break for no more than 10
11   hire this investigation company. However, the        11             minutes.
12   investigation didn't go anywhere.                    12                 (At this time, a brief recess
13              William was asking me to pay back the     13             was taken.)
14   loan. When I bumped into Yvette, I have to tell      14   CONTINUED EXAMINATION
15   Yvette what was going on.                            15   BY MS. DONNELLI:
16          Q    Why did you choose Yvette to tell        16         Q     We are here after taking a break.
17   this to?                                             17             Is Golden Spring New York's business
18          A    By the way, can I go to the bathroom     18   office located at 162 East 64th Street?
19   first.                                               19         A    I don't know.
20          Q    In a few minutes we will take a          20         Q     Why were you able to meet Yvette Wong
21   break, but please answer the question.               21   in that building if that's not where Golden Spring
22          A    Can you repeat your question?            22   New York does its business?
23                  (The requested portion of the         23         A    I don't understand your question.
24              record was read back by the               24         Q     You testified that you bumped into
25              reporter.)                                25   Yvette in that building, and I'm asking what

                                               Page 39                                                   Page 41

                                                                                         11 (Pages 38 to 41)
                                             Han Chunguang
                                            November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 12 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2   caused her to be in that building.                    2   Eastern Profit?
 3         A   I don't know. You have to ask her.          3         A    Yes. I got permission from Guo Mei,
 4   It happened that I bumped into her that day, and I    4   and I authorized Yvette to handle this particular
 5   talked to her about this matter. That was it.         5   matter for me, which was a matter of hiring and
 6   You have to ask her why.                              6   investigation company.
 7         Q    Where is your place of work located?       7         Q    Is that the only involvement that
 8         A   My place of work?                           8   Yvette had with Eastern Profit?
 9         Q    Yes.                                       9         A    I'm so sorry. Can you repeat your
10         A   I'm not at liberty to disclose that        10   question.
11   here.                                                11                 (The requested portion of the
12         Q    Is your place of work 162 East 64th       12             record was read back by the
13   Street?                                              13             reporter.)
14         A   No.                                        14         A    In terms of all matters related to
15         Q    Why are you not at liberty to             15   the investigation company, I gave my authorization
16   disclose your place of work?                         16   to Yvette so that she could act on my behalf.
17                 MR. CHUFF: Objection. Form.            17         Q    Did Yvette do anything for Eastern
18         A   What I'm concerned is that once my         18   Profit other than related to the investigation
19   information is revealed, the communist party will    19   company?
20   also learn about it too.                             20         A    No. No, because this company of mine
21         Q    Is your place of work the same place      21   was frozen in Hong Kong and that was all I asked
22   of work of the family trust?                         22   her to do for me.
23         A   Your question is rather vague. I           23         Q    Going back to this meeting that you
24   don't know how to answer your question.              24   had with Yvette at 162 East 64th Street, when did
25                 MS. DONNELLI: Can you read the         25   it occur?

                                               Page 42                                                   Page 44

 1                   HAN CHUNGUANG                         1                  HAN CHUNGUANG
 2              question back.                             2         A    Several months ago, I think.
 3                  (The requested portion of the          3         Q    In the year 2019?
 4              record was read back by the                4         A    Yes.
 5              reporter.)                                 5         Q    Other than that meeting, did you ever
 6         A     In terms of her question, I don't         6   speak with or communicate with Yvette about the
 7   know how to answer it.                                7   loan?
 8         Q     When you performed things for Eastern     8         A    I don't remember.
 9   Profit, did you do that at 162 East 64th Street?      9         Q    The work that you currently do for
10         A     No.                                      10   the family trust, is that the type of work you did
11         Q     Where were you located when you          11   for Eastern Profit?
12   performed the things you did for Eastern Profit?     12         A    Again, since your question is related
13         A     The headquarter of this company was      13   to what my family trust is doing, I am not at
14   in Hong Kong. However, I could choose anywhere I     14   liberty to answer your question here.
15   wanted to work for this company. I was quite         15         Q    Why not?
16   free.                                                16         A    Again, I'm concerned about my safety.
17         Q     Where did you choose to do your work     17   If I reveal too much information about myself, the
18   for Eastern Profit?                                  18   communist party eventually will also learn about
19         A     When I took over this company, I was     19   it too.
20   in Hong Kong.                                        20         Q    You called this your, Y-O-U-R, family
21         Q     Did you perform any work for Eastern     21   trust. Is it the Han Family Trust that you work
22   Profit anywhere other than Hong Kong?                22   for?
23         A     In New York, I asked Yvette to do        23         A    My answer will be the same as what I
24   thing for me on behalf of this company.              24   have given to you, to your previous answer -- to
25         Q     When you say "this company," you mean    25   your previous question.

                                               Page 43                                                   Page 45

                                                                                        12 (Pages 42 to 45)
                                              Han Chunguang
                                             November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 13 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2         Q    You testified that you had to get          2        A     I think she was in New York, but I'm
 3   permission from Guo Mei to authorize Yvette to do     3   not sure. Basically I had a phone conversation
 4   things for Eastern Profit.                            4   with her, or I had phone conversations with her.
 5                 MR. CHUFF: Objection to form.           5   I was not sure where she was.
 6         Q    Why did Guo Mei not simply go              6                 THE INTERPRETER: Interpreter
 7   directly to Yvette rather than through you?           7             note in Chinese we don't have a
 8         A    Guo Mei was very busy. Guo Mei gave        8             singular or plurals. Therefore the
 9   me the authorization to handle things for her, and    9             interpreter does not know how many
10   then I give the authorization to Yvette to do        10             phone conversation had with Miss Guo.
11   things for me. It was very logic. This was the       11        Q     When were the phone conversations?
12   way I did my business.                               12        A     In 2017. Also in 2018. There were
13         Q    Was any of the instruction that           13   phone conversations in recent years.
14   Mr. Guo gave you about investments helpful to you    14        Q     Can you be more specific as far as
15   in your role with Eastern Profit?                    15   even a month in those years?
16                 MR. CHUFF: Objection. Form.            16        A     Again, I don't remember the
17         A    Yes. He has been teaching me a lot.       17   specifics. But I do remember in last few years I
18   He has given me knowledge. And whatever I learn      18   spoke with her over the phone.
19   from him I'll apply it to the rest of my life to     19        Q     Were you working for the family trust
20   apply it to my company, to apply it to my business   20   when you spoke with Guo Mei about this?
21   model.                                               21        A     Yes. Continually.
22         Q    Why did you not apply it to Eastern       22        Q     Why did you not choose someone from
23   Profit and instead got Yvette involved?              23   the family trust to help you rather than choosing
24                 MR. PODHASKIE: Objection to            24   Yvette?
25             form.                                      25        A     This was due to a business

                                               Page 46                                                   Page 48

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2        A    Firstly, my English is not great. I         2   consideration.
 3   need someone in New York to help me. Therefore, I     3         Q    Which was what?
 4   authorize Yvette to handle things for me. It was      4         A   This is rather personal. I don't
 5   as simple as that.                                    5   think I should tell you my business' strategies
 6        Q     When you say handle, I understood you      6   was. I don't think I want to review it here.
 7   to mean that Yvette had your full authority. Do       7         Q    Did you have personal interests in
 8   you mean something less than that?                    8   Eastern Profit?
 9        A    I got full authorization to Yvette to       9                 MR. CHUFF: Objection. Form.
10   handle the matters was this liar company.            10         A   When you say personal interest, what
11        Q     You testified that Guo Mei authorized     11   do you mean by that?
12   you. Was that authorization in writing?              12         Q    I was trying to understand your
13        A    What do you mean, written                  13   answer, why something on a personal level affected
14   authorization?                                       14   your decision for Eastern Profit.
15        Q     Yes.                                      15         A   I still don't understand your
16        A    No. Orally.                                16   question. What do you mean that my personal way
17        Q    Where was Guo Mei located when she         17   of thinking affected my involvement with the
18   gave you the permission to authorize Yvette to       18   company?
19   undertake things that we've discussed?               19         Q    We will get to that more later.
20                 MR. CHUFF: Objection. Form.            20             Does the address 800 Fifth Avenue,
21                 THE INTERPRETER: The                   21   Suite 21F mean anything to you?
22            interpreter needs clarification from        22         A   No.
23            the witness to repeat last sentence         23         Q    We've been speaking about an entity
24            because the interpreter did not hear        24   called Eastern Profit; true?
25            it clearly.                                 25         A   Yes.

                                               Page 47                                                   Page 49

                                                                                        13 (Pages 46 to 49)
                                              Han Chunguang
                                             November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 14 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2         Q    What is the full name of that entity?      2   did everything in a legal sense?
 3         A    Eastern Profit.                            3                 MR. CHUFF: Objection. Form.
 4         Q    Do you know that entity to have any        4          A   Yes. When I purchased this company
 5   other names?                                          5   for my friend, I was going to use it to do
 6         A    I'm not sure.                              6   investment business. Of course I wanted to do it
 7         Q    Your understanding is that the             7   right. I wanted to do it legally. I wanted to do
 8   entity's name is Eastern Profit; correct?             8   it in sound business.
 9         A    Yes.                                       9          Q   What review or research did you do
10         Q    No other words in its name; correct?      10   before purchasing Eastern Profit to assure
11         A    No.                                       11   yourself that it had, in fact, done things
12         Q    When was Eastern Profit formed?           12   legally?
13         A    I acquired it somewhere around the        13          A   I was to acquire this company. I did
14   end of 2014. I purchased it for someone, but I       14   some analysis and performance evaluation. I did
15   didn't know whether the company had another name     15   it also based upon my experience. By the way, it
16   or not before my purchase of it.                     16   was a company legally listed. Why would it not do
17         Q    When was your purchase of Eastern         17   things legally?
18   Profit?                                              18          Q   Did Mr. Guo provide you guidance or
19         A    I think the end of 2014.                  19   advice when you were reviewing Eastern Profit to
20         Q    Had you had any involvement with          20   purchase it?
21   Eastern Profit prior to the end of 2014?             21          A   No, not anything specific.
22         A    No.                                       22          Q   Did you inform Mr. Guo that you were
23         Q    Who did you acquire it from?              23   intending to purchase Eastern Profit before you
24         A    From a friend of mine.                    24   purchased it?
25         Q    What was the name of the friend?          25          A   No.

                                               Page 50                                                  Page 52

 1                  HAN CHUNGUANG                          1                   HAN CHUNGUANG
 2        A     The last name Xu, X-U. Z-H-A-O,            2        Q      Did Mr. Guo provide you the
 3   H-U-I, X-U.                                           3   compensation needed to purchase Eastern Profit?
 4                 THE INTERPRETER: The                    4        A      No.
 5             interpreter is spelling, which may          5        Q      When you were performing your
 6             not be the official spilling.               6   analysis and evaluation, did you review any
 7                 MS. DONNELLI: Thank you.                7   written materials from Eastern Profit?
 8        Q     Why did you purchase Eastern Profit?       8        A      At the time in Hong Kong I had an
 9        A     At the time I had just got to Hong         9   agent. I had this agent of mine to do all the
10   Kong. I wanted to open the international market.     10   things for me.
11   Therefore, I acquired this company. I wanted to      11        Q      What was the name of the agent?
12   use this company to do some investments.             12        A      Natasha.
13        Q     Investments in what industry?             13                  THE INTERPRETER: Interpreter
14        A     Everything, as long as they were          14              note interpreter earlier
15   legal and could be profitable.                       15              misinterpreted the person's gender.
16        Q     Why did you choose to purchase            16              Obviously right now we know the
17   Eastern Profit rather than another company?          17              gender is a woman. The reason it's
18        A     Because I knew this friend of mine.       18              not in Chinese, we don't have a
19   I knew about him and I kind of knew his business.    19              gender.
20             And this company was just a regular        20        Q      What was Natasha's last name?
21   company who did everything legally right. But the    21        A      Natasha's last name is Q-U, which may
22   decision was based upon logic and no more business   22   not be the official last name. I don't know how
23   consideration.                                       23   to spell it. I only know she called herself
24        Q     What research did you do, if any,         24   Natasha. It's an English name, Natasha.
25   before purchasing Eastern Profit to know that it     25        Q      What was Natasha's Chinese name?

                                               Page 51                                                  Page 53

                                                                                        14 (Pages 50 to 53)
                                             Han Chunguang
                                            November 11, 2019
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 15 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2        A     I don't know.                              2   talk about that.
 3        Q     Who did Natasha work for?                  3         Q    We'll talk about that later.
 4        A     What do you mean by that?                  4             How much did you pay for Eastern
 5        Q     Natasha performed a service for you.       5   Profit?
 6   Who did she work for?                                 6         A    1,000 Hong Kong currency. 1,000 HK
 7        A     I didn't know what company she was         7   currency.
 8   working for. However, I knew him. I trusted him.      8         Q    Was that worth around 200 U.S.
 9   In Hong Kong I gave her the authorization to          9   dollars?
10   handle my stuff for me in Hong Kong.                 10         A    I don't know about exchange rate back
11        Q     Did she report to you about her           11   then. This number is what I can remember right
12   review of Eastern Profit before you purchased it?    12   now. All the details about the purchase of the
13        A     I think so. But to tell you the           13   company was handled by Natasha. I didn't know
14   truth, I don't remember because it was a long time   14   most of the details.
15   ago. I would say that I trusted her. In Chinese,     15         Q    What was Eastern Profit's
16   trust is everything.                                 16   capitalization?
17             Since I trusted her, I gave her full       17                 MR. CHUFF: Objection. The
18   authorization to handle matters for me in Hong       18             court has already said that the
19   Kong.                                                19             financial identity of Eastern Profit
20        Q     Did you put that authorization in         20             is off limits. Docket entry 189,
21   writing?                                             21             page 4. To the extent the defendant
22        A     Yes.                                      22             seeks to further -- inquire further
23        Q     What had Natasha done to earn your        23             regarding plaintiff's financial
24   trust?                                               24             situation is a request for a leave to
25        A     I met her. Also I met her in social       25             do so. Denied again for failure to

                                               Page 54                                                 Page 56

 1                  HAN CHUNGUANG                          1                   HAN CHUNGUANG
 2   settings. From what I learned about her, I felt       2             establish relevance.
 3   that she was someone that I could trust.              3        Q     Do you know the answer to my
 4         Q    You testified that you purchased           4   question?
 5   Eastern Profit to make investments. Once you          5        A     I don't understand to answer the
 6   purchased Eastern Profit, did it make any             6   question.
 7   investments?                                          7        Q     You don't want to say whether you
 8         A    Yes, some.                                 8   know the answer?
 9         Q    What were they?                            9        A     I just trying to tell you that I
10         A    I'm not at the liberty to reveal the      10   don't want to answer it. I don't want to answer
11   information here since that question is related to   11   any question related to this.
12   my business secret.                                  12        Q     Describe what a capitalization is for
13         Q    Can you describe your business secret     13   a business like Eastern Profit.
14   without revealing it?                                14                  MR. PODHASKIE: Objection.
15         A    Stocks.                                   15             Vague.
16         Q    The investment was in stocks?             16        A     It's difficult for me to say.
17                 MR. CHUFF: Objection to the            17        Q     Where was Eastern Profit formed?
18             form.                                      18        A     In Hong Kong.
19         A    No. I invested in stocks.                 19        Q     Does Eastern Profit have a business
20         Q    Did you invest Eastern Profit             20   address?
21   resources in stock?                                  21        A     Yes.
22         A    Yes.                                      22        Q     What is it?
23         Q    Isn't that public information?            23        A     Bank of China's building, 49th floor.
24                 MR. CHUFF: Objection. Form.            24                  THE INTERPRETER: Interpreter is
25         A    Yes. However, here I don't want to        25             translation, which may not be the

                                               Page 55                                                 Page 57

                                                                                       15 (Pages 54 to 57)
                                             Han Chunguang
                                            November 11, 2019
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 16 of 38

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                  HAN CHUNGUANG                         1                   HAN CHUNGUANG
 2             official address.                          2   did not need anyone to select it for me.
 3        Q     Has that always been Eastern Profit's     3         Q     Did you sign any written document to
 4   business address?                                    4   make yourself director of Eastern Profit?
 5                 MR. CHUFF: Objection.                  5         A    Yes.
 6             Foundation.                                6         Q     Did you become a director of Eastern
 7        A     When you say that had this address        7   Profit at the same time you purchased it?
 8   been the business address of Eastern Profit, what    8         A    Yes.
 9   do you mean by that?                                 9         Q     What was the business of Eastern
10        Q     I understood you testified that          10   Profit when you purchased it?
11   Eastern Profit had a business location. Is that     11         A    Investment.
12   true?                                               12         Q     Did that purchase change over time?
13        A     Yes.                                     13         A    No. No. It had not.
14        Q     Where is Eastern Profit's business       14         Q     Was the amount that Eastern Profit
15   location?                                           15   invested the amount that you used to purchase
16        A     You asking me the company address;       16   Eastern Profit in the first instance?
17   right? The company address was Bank of China        17              Where did the fund come from that
18   Building, 49th floor.                               18   Eastern Profit used to make an investment?
19        Q     Was that always Eastern Profit's         19         A    For my family fund.
20   address since you purchased it?                     20         Q     Is that the family fund you work for
21        A     Yes.                                     21   today?
22        Q     Have you been there?                     22         A    Yes.
23        A     Yes, I did.                              23         Q     Who at the family fund did you work
24        Q     When was that?                           24   with to get the funds transferred so that Eastern
25        A     Wow. It was several years ago.           25   Profit could make investments?

                                              Page 58                                                   Page 60

 1                  HAN CHUNGUANG                         1                  HAN CHUNGUANG
 2         Q    How many times have you been to           2                 MR. CHUFF: Objection to form.
 3   Eastern Profit's office?                             3        A     This has nothing to do with this
 4         A    Several times.                            4   case, and this question, it's very proven to my
 5         Q    When you purchased Eastern Profit,        5   privacy. I don't want to answer it.
 6   did it have any other owners?                        6        Q     To put it in a timeframe, you became
 7         A    No. I was the only owner at the           7   a director of Eastern Profit in 2014?
 8   time.                                                8                 MR. CHUFF: Objection to form.
 9         Q    Describe your role with Eastern           9        A     That's correct. When I purchased it
10   Profit other than that you owned it for a period    10   in 2014.
11   of time?                                            11        Q     What educational experience did you
12                 MR. PODHASKIE: Objection.             12   have at that time to prepare you for the role of a
13             Form.                                     13   director of Eastern Profit?
14         A    Before I transferred the ownership to    14                 MR. CHUFF: Objection to form.
15   Guo Mei, I was a director of the company. After I   15        A     Is she asking me about my educational
16   had it transferred to Guo Mei, she was the          16   background?
17   director. I became her agent.                       17        Q     Yes, but specifically to give you the
18         Q    Is it true that you chose yourself to    18   preparation that you needed to be a director of
19   be the director of Eastern Profit?                  19   Eastern Profit.
20         A    When you say I choose myself to be       20        A     I went to two-year college.
21   director, I mean I don't really understand your     21   Secondly, Mr. Guo has been teaching me a lot.
22   question, by the way.                               22                 MS. WANG: That was at least
23         Q    Did someone select you to be a           23             three years, college.
24   director of Eastern Profit?                         24                 THE INTERPRETER: It's three
25         A    I purchased it. I was the boss. I        25             years in China. The interpreter

                                              Page 59                                                   Page 61

                                                                                       16 (Pages 58 to 61)
                                             Han Chunguang
                                            November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 17 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                    HAN CHUNGUANG                        1                   HAN CHUNGUANG
 2             would accept the correction.                2         Q     Was it the athletic school of Lunan?
 3        A     I formed a three year college.             3         A    I'm not familiar with the name you
 4   Secondly, Mr. Guo has been teaching me a lot.         4   pronounced. Lunan? I'm not family with it, is
 5   Thirdly, I love to read books. Have educated me a     5   the way you read it.
 6   lot. Fourthly, society was also a good teacher        6         Q     Did you receive a degree in athletics
 7   that taught me a lot.                                 7   from your education?
 8        Q      What educational institution gave you     8         A    Yes. I went to an athletic school.
 9   the degree after the three years of college?          9         Q     Is that where you received your
10        A     It was Chinese school.                    10   degree from?
11        Q      What was the name?                       11         A    In terms of a degree, I always got
12        A     This question is very specific. I         12   certificate from each level of school. I attended
13   don't think I want to answer such a specific         13   an elementary, from junior high to high school,
14   question.                                            14   and from technical secondary school.
15        Q      It is a very common question to be       15         Q     The secondary school was the same
16   asked where you received a degree from, so please    16   thing as the technical school; correct?
17   answer the question.                                 17         A    I'm not sure. But in Chinese it is
18        A     For me this question very specific.       18   called technical secondary school.
19   This is a very private -- no, I don't mean very      19         Q     The degree you received from the
20   private. I just think this question has nothing      20   technical secondary school was in athletics;
21   to do with this case. I don't feel that I should     21   correct?
22   answer this question.                                22         A    Yes. Yes. That's why.
23        Q      Are you concerned about answering the    23         Q     Have you received any other degrees
24   question because you did not receive a degree from   24   after high school?
25   the Chinese school?                                  25                  MR. CHUFF: Objection. Form.

                                               Page 62                                                   Page 64

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2                 MR. CHUFF: Objection.                   2         A    I went to some institutions or
 3        A     I did. I went to the school.               3   institution to receive training or trainings.
 4                 THE INTERPRETER: Interpreter            4         Q    In what?
 5             would like to correct herself.              5         A    I would say I learned it by myself.
 6                 According to the dictionary, the        6   For instance, about investment et cetera, et
 7             three year college actually was more        7   cetera.
 8             like technical secondary school.            8         Q    Did you go to a military or state
 9        Q      Did you receive a degree from a           9   security school in China?
10   technical school?                                    10         A    No.
11        A     Yes.                                      11         Q    What about in Hong Kong?
12        Q      What was the name of the technical       12         A    No.
13   school?                                              13         Q    I want to make sure I understand your
14                 MR. CHUFF: Objection. Form.            14   answer to my question about what educational
15        A     It was a long time ago. I don't           15   experience you had to prepare you to be a director
16   remember.                                            16   of Eastern Profit. You've described your formal
17        Q      How old are you?                         17   education.
18        A     I'm 30 years old.                         18             What else prepared you to be a
19        Q      You can't remember the name of the       19   director of Eastern Profit?
20   school that gave you a degree?                       20                 MR. CHUFF: Objection. Asked
21                 MR. CHUFF: Objection.                  21             and answered.
22             Argumentative.                             22         A    Does she mean that only a person who
23        A     I don't remember. I don't usually         23   receives a formal education to be a director can
24   remember small things like this because I'm always   24   be a director in a company? Is that what she
25   very business.                                       25   means when she asks this question?

                                               Page 63                                                   Page 65

                                                                                        17 (Pages 62 to 65)
                                              Han Chunguang
                                             November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 18 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                  HAN CHUNGUANG                          1                    HAN CHUNGUANG
 2       Q      That is not the question.                  2   Hong Kong.
 3             The question is what, besides the           3         Q      Regarding Eastern Profit; correct?
 4   education you described, prepared you to be a         4         A      Yes.
 5   director of Eastern Profit?                           5         Q      Were you living in Hong Kong at the
 6        A     I purchased it and I became the            6   time?
 7   director of the company.                              7         A      Yes. When I purchased Eastern
 8        Q     So nothing other than the education        8   Profit, I lived in Hong Kong.
 9   you described prepared you to be a director of        9         Q      What education did Natasha have that
10   Eastern Profit?                                      10   allowed her to serve this role?
11                 MR. CHUFF: Objection. Asked            11                   MR. CHUFF: Objection. This is
12             and answered. Mischaracterizes the         12               completely beyond the scope. I let
13             testimony.                                 13               this go long enough. He's not --
14        A     Let me put it this way. My own            14                   MS. DONNELLI: Are you
15   experience, Mr. Guo's teaching, myself learning      15               testifying for the witness?
16   and what I have been learning from my family trust   16                   MR. CHUFF: I'm explaining why
17   or family fund, all this prepared me for it and      17               this line of questioning has to stop.
18   also prepared me for the future. It doesn't mean     18                   MS. DONNELLI: Why don't you
19   that I only learned things through a formal          19               just object to it rather than coach
20   education.                                           20               him?
21        Q     Did you review any written materials      21                   MR. CHUFF: I want to explain my
22   about Eastern Profit when you became its director?   22               basis. I'm not coaching him because
23                 MR. CHUFF: Objection to form.          23               he's not going to answer it.
24        A     I don't remember. In terms of all         24                   This is not a case where he's
25   the documents related to the company, they were      25               being sued for managing Eastern

                                               Page 66                                                  Page 68

 1                  HAN CHUNGUANG                          1                 HAN CHUNGUANG
 2   handled by Natasha, whom I trusted very much.         2            Profit a certain way. This is about
 3         Q    When Natasha was doing this role,          3            a contract between an entity and
 4   where was she employed?                               4            another entity.
 5                 MR. CHUFF: Objection. Asked             5                MS. DONNELLI: Why don't you
 6             and answered.                               6            just say I'm going to instruct him
 7         A    I don't know whom she was working for      7            not to answer. It will save a lot of
 8   at the time.                                          8            time, and it won't coach the witness.
 9         Q    Was she employed by Eastern Profit?        9                MR. CHUFF: He's not answering.
10         A    She was an agent authorized by me.        10        Q    Is Natasha's name spelled Q-U, first
11         Q    An agent authorized for Eastern           11   name, last name G-U. Last name is Q-U. First
12   Profit?                                              12   name G-U-O-J-I-A-O?
13         A    No. She was the agent authorized by       13        A    I don't know this name. I only know
14   me. At the time I was the boss of Eastern Profit,    14   the person I knew whose name was Natasha.
15   I authorized Natasha to handle a lot of stuff in     15        Q    Have you personally seen the written
16   Hong Kong for me.                                    16   records of Eastern Profit's business dealings?
17         Q    Was she an employee of Eastern            17                MR. CHUFF: Objection. Vague.
18   Profit?                                              18        A    I think so, yes.
19                 MR. CHUFF: Objection. Asked            19        Q    When was that?
20             and answered.                              20                MR. CHUFF: Objection. Vague.
21         A    An employee? You can say that.            21        A    I think several years ago.
22         Q    How long was she employed by Eastern      22        Q    What was the purpose of your review?
23   Profit?                                              23        A    When I purchase it, I of course
24         A    I think about two years. I'm only         24   looked into the document. I have to know what I
25   talking about she was handling matters for me in     25   was purchasing. Once I took over the company, I

                                               Page 67                                                  Page 69

                                                                                        18 (Pages 66 to 69)
                                             Han Chunguang
                                            November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 19 of 38

                                             Atkinson-Baker, Inc.
                                               www.depo.com

 1                  HAN CHUNGUANG                          1                   HAN CHUNGUANG
 2   gave them to Natasha. I also gave her the CO and      2         A     What do you mean by that?
 3   stuff so that she could handle stuff for me in        3         Q     You've testified that Eastern
 4   Hong Kong.                                            4   Profit's assets were frozen. How did you come to
 5         Q    When you were serving as a director        5   know that?
 6   of Eastern Profit, were there any other directors     6         A     Natasha told me.
 7   besides yourself?                                     7         Q     So the freezing, excuse me, of the
 8         A    When I was the director of the             8   assets took place in the two years that Natasha
 9   company, no one else was.                             9   did services for Eastern Profit?
10         Q    When you were director of Eastern         10         A     I don't remember. It was a long time
11   Profit, was it successful?                           11   ago.
12         A    Was this successful company? How are      12         Q     After the assets of Eastern Profit
13   you going to define whether a company is             13   were frozen, was it able to conduct any business?
14   successful or not? Please teach me.                  14         A     Natasha could. Just one second.
15         Q    Were you pleased with the performance     15                  THE INTERPRETER: Can you repeat
16   of Eastern Profit when you were the director of      16              your question? I wanted to have your
17   it?                                                  17              question read back. I want to know
18                 MR. CHUFF: Objection.                  18              your question.
19             Relevance.                                 19                  (The requested portion of the
20         A    It was okay.                              20              record was read back by the
21         Q    Did Eastern Profit have any debts         21              reporter.)
22   when you were a director?                            22         A     After the asset was frozen, the
23                 MR. CHUFF: Objection. The              23   company didn't do any business.
24             court already ruled on this. There's       24         Q     What, as a director of Eastern
25             to be no questioning about the             25   Profit, did you do to challenge the order freezing

                                                Page 70                                                  Page 72

 1                   HAN CHUNGUANG                         1                  HAN CHUNGUANG
 2               independent financial identity of         2   Eastern Profit's assets?
 3               Eastern Profit. That's Docket 189,        3                 MR. CHUFF: Objection. Form.
 4               page 4. There's only one debt that's      4                 THE INTERPRETER: Interpreter
 5               relevant to this case.                    5             needs clarification from the witness.
 6           Q    Who took over from Natasha after she     6         A    At the end of 2017 Yvette told me
 7   left?                                                 7   there was this company that was very good at the
 8         A     No one else by the time the company       8   investigation, and the company was able to find
 9   was frozen.                                           9   out the government's corruption in China. This
10         Q     What caused the company to have its      10   would help me to have my assets un-freezed.
11   assets frozen?                                       11             When Yvette told me and say to me it
12         A     Actually, I wanted to know the answer    12   was a great idea, I mention it to Guo Mei, and
13   of your question. I want to know why the police      13   then I authorized Yvette to handle this matter for
14   took control of my company, and my assets was        14   me.
15   frozen, and the police took my people away.          15         Q    Were you still a director of Eastern
16              I really want to know the answer to       16   Profit when that took place?
17   your question.                                       17         A    Guo Mei was the director at the time.
18         Q     Was there anything you did as a          18   Why I was the agent.
19   director of Eastern Profit that caused that to       19         Q    Was the freezing of the assets of
20   happen?                                              20   Eastern Profit while you were a director of
21                  MR. CHUFF: Objection.                 21   Eastern Profit?
22         A     No. I have not done anything illegal     22         A    When the assets was frozen, no, I was
23   as a director.                                       23   not.
24         Q     How did you come to know that Eastern    24         Q    So the freezing of the assets took
25   Profit's assets were frozen?                         25   place after you were no longer director of Eastern

                                                Page 71                                                  Page 73

                                                                                        19 (Pages 70 to 73)
                                               Han Chunguang
                                              November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 20 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                   HAN CHUNGUANG                         1                  HAN CHUNGUANG
 2   Profit?                                               2   company to find out the Chinese government's
 3         A     That's correct. I was an agent.           3   corruptions. Number 2, to help me unfreeze my
 4         Q     How long had it been since you were a     4   assets. Number 3 to have my company back to
 5   director of Eastern Profit when the freezing of       5   normal.
 6   the assets happened?                                  6         Q    Did anyone replace Natasha after she
 7                  MR. CHUFF: Objection to form.          7   stopped doing work for Eastern Profit?
 8         A     How long? Again, I don't remember         8                 MR. CHUFF: Objection. Asked
 9   the specific, but I think about two years.            9             and answered. Relevance.
10         Q     So two years passed after you left       10         A    No.
11   being a director of Eastern Profit and when the      11                 MS. DONNELLI: We'll make this
12   assets of the company were frozen?                   12             the last couple of questions before
13                  MR. CHUFF: Objection to form.         13             our break.
14         A     Can you repeat your question?            14         Q    Prior to the time that Eastern
15         Q     How much time passed after you           15   Profit's assets were frozen, did Eastern Profit
16   stopped being a director of Eastern Profit and       16   operate a private equity fund?
17   when the assets were frozen?                         17                 MR. CHUFF: Objection. This
18         A     I don't remember.                        18             goes to the independent financial
19         Q     Who ordered the freezing of Eastern      19             control and identity of Eastern
20   Profit's assets?                                     20             Profit, and the court has already
21                  MR. PODHASKIE: Objection.             21             ruled this is not a permissible scope
22              Form.                                     22             of questioning.
23         A     I didn't know who ordered it. I          23                 MS. DONNELLI: Are you
24   really wanted to know the answer to your question.   24             instructing the witness not to
25   I think it was an order from the communist party     25             answer?

                                               Page 74                                                  Page 76

 1                 HAN CHUNGUANG                           1                   HAN CHUNGUANG
 2   in China.                                             2                  MR. CHUFF: Yes.
 3         Q    You don't know why the assets were         3         Q     When you were a director of Eastern
 4   frozen or what reason was given?                      4   Profit, did it have any clients?
 5                MR. CHUFF: Objection.                    5                  MR. CHUFF: Same objection. It
 6             Foundation.                                 6              goes to independent financial
 7         A    No, I don't.                               7              identity, and the court has already
 8         Q    You mentioned that transaction was         8              ruled on this.
 9   done by Eastern Profit with an investigation          9         Q     Which family trust did Eastern Profit
10   company.                                             10   give the money with which it was making
11             Do you remember your testimony?            11   investments?
12                THE INTERPRETER: Can I have the         12                  MR. CHUFF: Same objection.
13             question read back?                        13         Q     Did you receive compensation as a
14                (The requested portion of the           14   director of Eastern Profit?
15             record was read back by the                15         A     When I was the director of the
16             reporter.)                                 16   company?
17                MR. PODHASKIE: Objection.               17         Q     Yes.
18             Form.                                      18                  MR. PODHASKIE: Objection.
19         A    Yes.                                      19              Makes no sense. He's the owner, but
20         Q    Was the purpose of the investigation      20              I will let him answer.
21   to allow Eastern Profit to have its assets           21                  MS. DONNELLI: Please don't
22   unfrozen?                                            22              testify for the witness, counsel.
23         A    That was a part of it.                    23         A     I think so.
24         Q    What was the other part?                  24         Q     What was it?
25         A    Number 1, to hire this investigation      25         A     Are you talking about the revenue in

                                               Page 75                                                  Page 77

                                                                                        20 (Pages 74 to 77)
                                             Han Chunguang
                                            November 11, 2019
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 21 of 38

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                 HAN CHUNGUANG                           1                  HAN CHUNGUANG
 2   my company?                                           2   ask her for opinion. Just part of a business
 3         Q    Any kind of compensation.                  3   routine.
 4                 MR. CHUFF: Objection.                   4        Q     Have you ever been a principal of
 5             Misleading.                                 5   Eastern Profit?
 6         A   Since I don't feel that this question       6                 MR. CHUFF: Objection. Asked
 7   has anything to do with this case, this is about      7             and answered.
 8   the finance of the company. I'm not going to          8        A     When are you talking about?
 9   answer it.                                            9        Q     Any time since 2014 to the present.
10         Q    Was the reason that you stopped being     10                 MR. CHUFF: Same objection.
11   a director of Eastern Profit because you weren't     11        A     I am always acting on behalf of
12   being paid for your work?                            12   Eastern Profit.
13                 MR. CHUFF: Objection. Vague.           13        Q     Has he ever held the title principal
14             Confusing and misleading.                  14   of Eastern Profit? Have you?
15         A   Again, this has nothing do with this       15                 MR. CHUFF: Same objection.
16   case. I'm not going to answer it.                    16        A     I don't really understand your
17         Q    Did you receive any compensation or       17   question. All I can say to you is that before I
18   payments as an agent of Eastern Profit?              18   transfer it, my company to her, I was the
19         A   I believe so. I believe when the           19   director. After I transfer my company to her, I
20   company's asset is unfreeze one day, I will          20   was the agent. That is it.
21   receive some compensation, because this is normal    21        Q     Do you receive compensation from
22   business model where I believe I will receive some   22   Golden Spring, New York?
23   compensation one day.                                23        A     No.
24         Q    Before Eastern Profit's assets were       24        Q     Have you ever?
25   frozen, did you receive any compensation?            25        A     No.

                                              Page 78                                                 Page 80

 1                  HAN CHUNGUANG                          1                HAN CHUNGUANG
 2                 MR. CHUFF: As an agent or a             2               MS. DONNELLI: We'll take a
 3             director?                                   3            break.
 4         Q    Either in your capacity as an agent        4               (At this time, a brief recess
 5   or a director?                                        5            was taken.)
 6                 MR. CHUFF: Objection.                   6               (Time noted: 12:54 p.m.)
 7             Compound. And to the extent it's            7               (After a luncheon recess was
 8             asking for compensation as an owner         8            taken, the following was had:)
 9             is misleading.                              9               (Time noted: 1:48 p.m.)
10         A    When you say about compensation, can      10
11   you be more specific, because I really don't         11        AFTERNOON SESSION
12   understand the word compensation.                    12   CONTINUED EXAMINATION
13         Q    It means wages, salary, money for any     13   BY MS. DONNELLI:
14   reason.                                              14       Q    We're here after a break.
15         A    When I was a director, when I was a       15           Would you say that --
16   boss, of course I received some money. Because I     16               MR. CHUFF: Could I just make
17   was making money or cost, I reaped the benefits.     17           one thing on the record.
18         Q    At Eastern Profit is there a              18               So we've been going for two and
19   difference between a principal and a director        19           a half hours now, and virtually none
20   role?                                                20           of the questioning has been within
21         A    Between principal and the director?       21           the scope of what the court ordered
22         Q    Yes.                                      22           Mr. Han to appear for.
23         A    Right now Guo Mei is the director of      23               If it continues, we reserve our
24   the company while I am her agent. When I'm           24           rights to seek fees from the court
25   handling her stuff for her out of respect, I will    25           after this deposition.

                                              Page 79                                                 Page 81

                                                                                       21 (Pages 78 to 81)
                                             Han Chunguang
                                            November 11, 2019
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 22 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                   HAN CHUNGUANG                         1                   HAN CHUNGUANG
 2          Q    Would you say, Mr. Han, that you were     2         A    I don't think Eastern Profit had ever
 3   very careful in your role as a director of Eastern    3   invested in car. But the company owned cars.
 4   Profit?                                               4         Q    How many cars did the company own
 5          A    What do you mean by that?                 5   when Mr. Han was a director?
 6          Q    You wanted everything done right as a     6                  MR. CHUFF: Objection. This is
 7   director of Eastern Profit; correct?                  7             all irrelevant.
 8          A    Yes.                                      8         A    Several.
 9          Q    You wouldn't have signed something        9         Q    Have you ever attended a director's
10   for Eastern Profit unless you were a director of     10   meeting for Eastern Profit?
11   it; right?                                           11                  MR. CHUFF: Objection. This
12                  MR. CHUFF: Objection.                 12             goes into the financial independence
13              Misleading. Mischaracterizes              13             of Eastern Profit, and the court
14              testimony.                                14             already ruled on this. You're not
15          A    I don't understand your question.        15             permitted to ask questions about it.
16   What do you mean by that?                            16         Q    You testified that you put a
17          Q    You wouldn't have signed something       17   signature on documents as an agent for Eastern
18   for Eastern Profit unless you were a director of     18   Profit. In connection with that, did you ever
19   Eastern Profit; right?                               19   attend any meeting giving you authority to do
20                  MR. CHUFF: Same objection.            20   that?
21          A    When I was an agent for a company, I     21         A    What kind of meeting?
22   had also signed some documents.                      22         Q    Any kind of meeting in which,
23          Q    Is one of Eastern Profit's               23   Mr. Han, you were given authority to make your
24   investments cars?                                    24   signature on behalf of Eastern Profit?
25                  MR. CHUFF: Objection. This is         25                  MR. CHUFF: Objection. Asked

                                               Page 82                                                   Page 84

 1                    HAN CHUNGUANG                        1                   HAN CHUNGUANG
 2               beyond the scope of the court order       2              and answered.
 3               Mr. Han is here for.                      3         A     In New York I authorized Yvette to
 4                   MS. DONNELLI: Are you                 4   handle the affairs for me here.
 5               instructing the witness not to answer     5         Q     What kind of reporting did Yvette do
 6               that? It comes directly from              6   to you after you authorized her?
 7               Miss Wang's testimony for Eastern         7         A     Yvette --
 8               Profit within the last couple of          8                  MR. CHUFF: Objection. Form.
 9               weeks.                                    9         A     Not much reporting from her because I
10                   MR. CHUFF: It's beyond the           10   trust her very much in the same position against
11               scope of what the court ordered for      11   communist party in China.
12               Mr. Han.                                 12              I have full confidence in her to
13                   MS. DONNELLI: So are you             13   handle the affair for me. There's not much
14               instructing the witness not to           14   reporting required from her. Of course
15               answer?                                  15   occasionally we talked a little bit about it.
16                   MR. CHUFF: You can ask your          16         Q     Did you authorize Yvette to handle
17               question.                                17   all the affairs of eastern profit or just the one
18                   MS. DONNELLI: Okay. Can you          18   involving the investigative project?
19               read it back? Thank you.                 19         A     Everything.
20                   (The requested portion of the        20         Q     For the everything, did you ever
21               record was read back by the              21   authorize Yvette to approve an invoice for Eastern
22               reporter.)                               22   Profit?
23        A       What cars?                              23                  MR. CHUFF: Objection. Assuming
24        Q       Any kind of investment in cars,         24              facts.
25   vehicles.                                            25         A     When I'm talking about my

                                               Page 83                                                   Page 85

                                                                                        22 (Pages 82 to 85)
                                             Han Chunguang
                                            November 11, 2019
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 23 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                  HAN CHUNGUANG                          1                   HAN CHUNGUANG
 2   authorization to Yvette, I'm actually talking         2         Q    Was that because the assets of
 3   about everything related to the hired                 3   Eastern Profit were frozen?
 4   investigation company.                                4         A    Yes.
 5        Q     I thought your testimony was that you      5         Q    What volume of assets of Eastern
 6   authorized a Yvette to handle all of the affairs      6   Profit were frozen?
 7   of Eastern Profit?                                    7                  MR. CHUFF: Objection. Vague as
 8        A     No. Thing related to this matter.          8             to what volume means.
 9        Q     What do you mean by "this matter"?         9         A    Are you asking me to give you a
10        A     To hire this investigation company        10   number or what?
11   and also to handle everything related to the hired   11         Q    More of a category. Was it all of
12   investigation company.                               12   Eastern Profit's assets that were frozen, a
13        Q     Was there anything else that you          13   portion of them, something less than all?
14   authorized Yvette to handle for Eastern Profit?      14         A    My company account or accounts was --
15        A     Only for this investigation and           15   all were freezed.
16   everything related to it.                            16                  THE INTERPRETER: Again in
17        Q     Did you get permission from Guo Mei       17             Chinese there's no singular or
18   to authorize Yvette?                                 18             plural.
19                 MR. CHUFF: Objection. Asked            19         Q    In total or just in part?
20             and answered.                              20         A    All.
21        A     I did not have to have permission for     21         Q    You testified that the reason that
22   Guo Mei. However, I did report it to her. I did      22   Eastern Profit got involved with the investigative
23   speak to her about it.                               23   company was to unfreeze Eastern Profit's assets.
24        Q     Were you the person who chose Yvette      24             Do you remember that testimony?
25   for her role versus someone else?                    25                  MR. PODHASKIE: Objection.

                                               Page 86                                                   Page 88

 1                  HAN CHUNGUANG                          1                   HAN CHUNGUANG
 2         A    Yes.                                       2              Mischaracterizes the testimony.
 3         Q    In connection with Yvette's work, did      3         A     Yes, I did.
 4   she have control over Eastern Profit's bank           4         Q     Was that project successful to
 5   accounts?                                             5   unfreeze Eastern Profit's assets?
 6                 MR. CHUFF: Objection. It's              6         A     Up to now, no. It's not successful.
 7             beyond the scope of what the court          7         Q     Eastern Profit's assets remain frozen
 8             allowed Mr. Han to testify about.           8   today; is that true?
 9         A    I don't want to answer this question.      9         A     Yes.
10         Q    Are you instructing the witness not       10         Q     Do you know how long that the
11   to answer the question? It relates specifically      11   investigative company was allowed to do its work?
12   to the work that Yvette did in relation to Eastern   12         A     When Yvette talked to me at the time,
13   Profit and the investigative project?                13   she said it would only take several months and we
14                 MR. CHUFF: Can you explain that        14   will see the result of it.
15             to me? I don't see how it does.            15         Q     When Eastern Profit didn't see the
16                 MS. DONNELLI: In connection            16   result of it, did it hire any other company to do
17             with that work I've asked did Yvette       17   the investigation?
18             have control over Eastern Profit's         18                  MR. CHUFF: Objection. Are you
19             bank accounts in connection with that      19              asking of the same targets, that's
20             work.                                      20              strategic vision?
21                 MR. CHUFF: You didn't use that         21                  MS. DONNELLI: Counsel, please
22             last phrase.                               22              don't testify for the witness. You
23         Q    In relation to the investigative          23              made an objection to form. Let us go
24   project.                                             24              on.
25         A    She couldn't.                             25                  MR. CHUFF: I'm just trying to

                                               Page 87                                                   Page 89

                                                                                        23 (Pages 86 to 89)
                                              Han Chunguang
                                             November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 24 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2             help you.                                   2   to enter into an arrangement with the
 3                 MS. DONNELLI: I don't think             3   investigative company?
 4             you're trying to help.                      4                 MR. PODHASKIE: Objection.
 5                 MR. CHUFF: I am because the             5             Beyond the scope of the court's
 6             court said you're allowed to ask            6             order.
 7             about the subjects that were part of        7         A    No. I give the full authorization to
 8             the Strategic Vision contract and not       8   Yvette. It was not necessary to require a
 9             other subjects.                             9   resolution.
10                 So if you want to ask about            10             Okay. Let me tell you why I give
11             those subjects, it's permissible.          11   Yvette full authorization over this matter. The
12             Otherwise it's not.                        12   reason was that Miss Guo was against communist
13        Q     Regarding any of the work that            13   party in China. I followed Mr. Guo's example. I
14   Eastern Profit hired the investigative company to    14   was also strongly against the communist party in
15   do, once that unfreezing of assets didn't happen,    15   China wands that was why the Chinese government
16   did Eastern Profit hire any other company for the    16   freeze my asset.
17   purpose of unfreezing the assets through             17             And when Yvette told me about this
18   investigative work?                                  18   wonderful company that would be able to expose the
19        A     This has nothing to do as it is.          19   Chinese government's corruption and it will give
20        Q     Please answer the question.               20   me an opportunity to get my asset back. She also
21        A     I don't want to answer.                   21   assured me that in U.S., this could be done
22                 MR. CHUFF: You can answer, if          22   legally, and I thought that this was wonderful
23             you know.                                  23   idea. I get gave her my full authorization to
24        A     Are you asking if Eastern Profit          24   handle this matters.
25   hires another investigative company to do the same   25             Like Miss Guo, we were all against

                                               Page 90                                                   Page 92

 1                HAN CHUNGUANG                            1                  HAN CHUNGUANG
 2   job.                                                  2   the communist parties in China. I gave her my
 3         Q    Yes. After the first investigative         3   full authorization to take charge of this matter.
 4   company was no longer doing the project.              4         Q    What is located at the Tai Yau
 5         A   I'm not sure.                               5   building located at 181 Johnston Road, Wanchai,
 6         Q    Your testimony is that you're not          6   W-A-N-C-H-A-I, Hong Kong, if you know?
 7   aware of any other company that came in after to      7                 MR. CHUFF: Objection. Beyond
 8   do the same work; true?                               8             the scope of the court's order.
 9         A   Yes.                                        9         A    This has nothing to do with this
10         Q    When Eastern Profit was entering into     10   case. I am not at liberty to answer this
11   the project with the investigation company, did      11   question.
12   Eastern Profit pass a resolution to allow that       12         Q    How do you know that the Chinese
13   transaction?                                         13   communist party was involved in the freezing of
14         A   I authorized Yvette to take care of        14   Eastern Profit's assets?
15   this business, and Yvette had my full                15         A    Can you repeat your question?
16   authorization to take care of things like this.      16             (Interpreter complying)
17         Q    Was a resolution signed by you            17         A    Mr. Guo was in stanch option to
18   allowing Yvette to do this?                          18   Chinese communist party. I followed his example,
19         A   I don't really understand what you         19   and as a result of my position, my family was
20   mean by resolution.                                  20   persecuted by the Chinese communist party, and
21         Q    Do you know what the term resolution      21   then my accounts in Hong Kong were freezed, and my
22   means in the context of a private company?           22   workers were taken away by the police.
23         A   Yes, I do.                                 23             Who else -- did they have such kind
24         Q    Did Eastern Profit's company bylaws       24   of power to take away my people without leaving a
25   require a resolution before Yvette was permitted     25   trace. It was only the communist party in China.

                                               Page 91                                                   Page 93

                                                                                         24 (Pages 90 to 93)
                                             Han Chunguang
                                            November 11, 2019
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 25 of 38

                                          Atkinson-Baker, Inc.
                                            www.depo.com

 1                  HAN CHUNGUANG                        1            HAN CHUNGUANG
 2         Q    You say that your workers were taken     2       testimony.
 3   away. Did they work for Eastern Profit?             3           MR. CHUFF: This court has
 4                 MR. PODHASKIE: Objection.             4       already ruled that you can't ask
 5             Beyond the scope.                         5       those questions. Is not tied to any
 6         A    Natasha. Natasha was taken away.         6       claim or defense in this action.
 7         Q    Is Natasha the workers, plural, that     7           MS. DONNELLI: See the problem
 8   you just described?                                 8       is that the time the court entered
 9                 THE INTERPRETER: The                  9       that order, the representation had
10             interpreter note the plurals should      10       been made by your side of things that
11             be the mistake of interpreter,           11       Mr. Han didn't have knowledge. There
12             because interpreter would not know       12       was no reason to have him as a
13             how many workers because Chinese         13       witness. He didn't have anything to
14             doesn't have singular or plural.         14       say.
15         A    Yes, Natasha. I was talking about       15           We now know based on Miss Wang's
16   Natasha, my agent back then.                       16       testimony a couple of weeks ago that
17         Q    Did the interpreter use the name        17       Mr. Han does have information and he,
18   Q-U-G-A-I-O -- G-U-O-J-I-A-O in relation to that   18       in fact, has been describing that
19   last answer?                                       19       information today.
20         A    Interpreter only repeated what the      20           MR. CHUFF: Why the assets got
21   witness said. Now unfortunately interpreter has    21       seized has nothing to with the
22   no memory of what my reputation is.                22       contract and whether the contract was
23         Q    Mr. Han, what did you do to qualify     23       performed, or whether someone lied
24   as a dissident in the eyes of the Chinese          24       about whether Guo was a dissident.
25   communist party?                                   25           It's irrelevant and it's beyond

                                             Page 94                                           Page 96

 1                 HAN CHUNGUANG                         1            HAN CHUNGUANG
 2                MR. CHUFF: Objection. It's way         2       the scope of what the court allowed
 3            beyond the scope and the Court has         3       this witness to testify to.
 4            already said you can't ask about           4           MS. DONNELLI: This witness has
 5            personal history for coming to the         5       testified that the actions by the
 6            United States.                             6       Chinese communist party directly led
 7                MS. DONNELLI: Right. I'm               7       to Eastern Profit getting involved in
 8            asking for background to understand        8       the investigation project I think is
 9            the causation for why Eastern Profit       9       how this witness has described it.
10            entered into the investigative            10           I'm asking what does this
11            project.                                  11       witness do on behalf of his company
12                The witness has said it's             12       that he is owning and taking -- being
13            because he's gotten on the wrong side     13       the face of that led to the need to
14            of the Chinese communist party. And       14       have this investigative project.
15            I'm asking him what did he do to get      15           I think it's absolutely
16            on the wrong side of the Chinese          16       relevant. I don't think your order
17            communist party?                          17       says it's not.
18                MR. CHUFF: It's not relevant.         18           MR. CHUFF: The order says it
19                MS. DONNELLI: I'm not asking          19       has to be relevant to a claim or
20            for truth of what he did, but what        20       defense. So tell me what element of
21            did he do that led the communist          21       what claim or defense this is
22            party to take this action against         22       relevant to.
23            Eastern Profit that led to the            23           MS. DONNELLI: This is the event
24            investigative project. That's             24       leading up to the research agreement,
25            straight from this witness'               25       the investigative project.

                                             Page 95                                           Page 97

                                                                                25 (Pages 94 to 97)
                                            Han Chunguang
                                           November 11, 2019
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 26 of 38

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                 HAN CHUNGUANG                          1                   HAN CHUNGUANG
 2                MR. CHUFF: What element of what         2         A    I don't know the specific, but I
 3            defense or claim does this relate to.       3   heard about this person before.
 4                MS. DONNELLI: There are fraud           4         Q     From.
 5            claims.                                     5                  MR. CHUFF: Note my objection.
 6                MR. CHUFF: I know that's what           6              Asked and answered.
 7            you guys keep saying. But explain it        7         A    For Mr. Guo. Mr. Guo mentioned him
 8            to me because I don't understand it,        8   before.
 9            and the court hasn't understood it.         9         Q     In relation to Mr. Guo wanting to
10                THE INTERPRETER: It's getting          10   find out information about this person.
11            real long.                                 11         A    No. I didn't know why Mr. Guo
12                MS. DONNELLI: I'm sorry. I've          12   mentioned about this person.
13            gotten a little lost.                      13         Q     This name, are you familiar with Sun,
14                You made an objection. I               14   S-U-N, the first name or the last name, and then
15            responded. Are you instructing the         15   the first name is Lijun, L-I-J-U-N?
16            witness not to answer?                     16         A    Again, I heard those people before.
17                MR. CHUFF: Can you just repeat         17         Q     From Mr. Guo?
18            the question for me one more time?         18         A    Yes.
19                (The requested portion of the          19         Q     Did you understand that that
20            record was read back by the                20   individual was one of the subjects that the
21            reporter.)                                 21   investigative company was going to research?
22                MR. CHUFF: The answer to               22         A    Again, I don't know any specifics
23            counsel's question is yes.                 23   about the project.
24                MS. DONNELLI: So the witness is        24         Q     When you authorized Yvette to get
25            being instructed not to answer that        25   involved with the investigation project, did you

                                              Page 98                                                 Page 100

 1                   HAN CHUNGUANG                        1                  HAN CHUNGUANG
 2              question?                                 2   give Yvette any names or subjects that should be
 3                  MR. CHUFF: Because it's beyond        3   researched?
 4              the scope of what the court allowed       4        A     No.
 5              him to testify to.                        5        Q     Why did you resign from being a
 6         Q     Are you familiar with the name Meng      6   director of Eastern Profit?
 7   Jianzhu. Last name is M-E-N-G. First name is         7                 MR. CHUFF: Objection. Assumes
 8   J-I-A-N-Z-H-U.                                       8             facts. Mischaracterizes the
 9         A     I have heard this person before.         9             testimony.
10         Q     Who do you know the person to be?       10        A     Does this question have anything to
11         A     When I was with Mr. Guo and we were     11   do with this case? If not, I'm not going to
12   against Chinese communist party, I heard about      12   answer the question.
13   this person. I think this person was a Chinese      13        Q     Yes, it does.
14   official.                                           14        A     I remained an agent for the company
15         Q     Was this person one of the subjects     15   even after I had transferred the company to Guo
16   that Eastern Profit asked the investigative         16   Mei.
17   company to research?                                17        Q     It was more than a transfer, was it
18                  MR. CHUFF: Objection.                18   not, also a resignation by you as director of
19              Foundation.                              19   Eastern Profit?
20         A     As far as the specifics, we related     20        A     Yes. But I transferred the company
21   it to the investigation project. I don't have a     21   to Guo Mei. However, she still authorized me to
22   clear idea. I authorized Yvette to take charge of   22   handle the affairs for the company.
23   it.                                                 23        Q     Did you resign from Eastern Profit as
24         Q     So you don't know the answer to that    24   a director?
25   question?                                           25        A     Yes.

                                              Page 99                                                 Page 101

                                                                                     26 (Pages 98 to 101)
                                            Han Chunguang
                                           November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 27 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2        Q     When did you resign as a director?         2   her. All this was not contradictory to each
 3        A     On June 27, 2017 the company was           3   other.
 4   transferred to Guo Mei, and Guo Mei asked me to       4        Q     What do you mean by contradictory to
 5   continue to handle the company's affairs as an        5   each other?
 6   agent for her.                                        6                 MR. CHUFF: Objection.
 7                 MS. DONNELLI: Can you read the          7        A     She asked me to be her agent, to take
 8             question, because the witness did not       8   care of the affairs for her, and we were good
 9             accept it.                                  9   friends. And I say okay. Fine. I will do so.
10                 (The requested portion of the          10             I became an agent of the company.
11             record was read back by the                11   That was it.
12             reporter.)                                 12        Q     So Guo Mei asked you to resign from
13        A     June 27, 2017.                            13   your directorship of Eastern Profit?
14        Q     Why did you resign as a director of       14                 MR. CHUFF: Objection. Assumes
15   Eastern Profit?                                      15             facts. Mischaracterizes testimony.
16        A     This was one of my business'              16        A     No.
17   strategies which has nothing to do with this case.   17        Q     How did you come to know that Guo Mei
18   I'm not going to answer it.                          18   had a plan that required you to resign as director
19                 MS. DONNELLI: We'll need to ask        19   from Eastern Profit?
20             the witness to answer the question.        20                 MR. CHUFF: Objection. Assumes
21                 MR. CHUFF: Objection.                  21             facts. Mischaracterizes the
22             Argumentative. Asked and answered.         22             testimony. Beyond the scope of what
23        A     I don't want to answer this question,     23             the court ordered him to testify to.
24   and I insist that I not answer this question.        24        A     She told me she wanted to purchase my
25        Q     Do you have the answer to the             25   company to get into movie business. Then it's

                                             Page 102                                                   Page 104

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2   question in your mind?                                2   long. Then she asked me to stay on to help her
 3         A    What answer?                               3   out as an agent.
 4         Q    If the answer to the question is you       4        Q     Wasn't it Mr. Guo's wish for his
 5   don't know why you resigned from the company,         5   daughter to purchase Eastern Profit from you?
 6   that's one thing. But if the witness has the          6                 MR. CHUFF: Objection. Beyond
 7   answer in his mind, he needs to give it in            7            the scope.
 8   response to the question.                             8        A    I don't know.
 9                 MR. CHUFF: Objection. I                 9        Q     Did you resign from Eastern Profit
10             disagree. It's clearly beyond the          10   because you needed someone to buy the stock from
11             scope of what the court ordered.           11   you, you were short on money?
12         A    I am not going to answer this             12                 MR. CHUFF: Objection. This is
13   question.                                            13            way beyond the scope that the court
14         Q    Explain why you resigned as director      14            allowed this witness to appear, and
15   of Eastern Profit that remained as you are           15            the topic then, the court allowed
16   testifying in a role allowing you to be involved     16            them to testify to.
17   with Eastern Profit?                                 17                 MS. DONNELLI: I'm about to hand
18                 MR. CHUFF: Objection. Asked            18            the witness a document that was
19             and answered.                              19            produced by Eastern Profit. I think
20         A    This was a business strategy of mine.     20            it is relevant. Why else would it
21   And when I transferred the company to Guo Mei, Guo   21            have been produced?
22   Mei had some intention to how to use this company.   22                 MR. CHUFF: Whether he needs the
23             She had her idea what she was going        23            money is in a document? I doubt it.
24   to do about it. And then she asked me to be an       24                 MS. DONNELLI: We're marking
25   agent for this company to handle the affairs for     25            this as Exhibit 30.

                                             Page 103                                                   Page 105

                                                                                     27 (Pages 102 to 105)
                                             Han Chunguang
                                            November 11, 2019
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 28 of 38

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                 HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2                (Defendant's Exhibit 30, Notice         2             take a break?
 3            of Change of Company Secretary and          3                 MR. CHUFF: If it's okay with
 4            Director (Appointment/Cessation)            4             you, yes.
 5            Bates stamped EASTERN-000400 to 402         5                 MS. DONNELLI: Let's take a
 6            marked for Identification as of this        6             break at the witness' request for,
 7            date.)                                      7             say, 10 minutes.
 8                MS. DONNELLI: This is the first         8                 (At this time, a brief recess
 9            exhibit we've used.                         9             was taken.)
10        Q    Mr. Han, if you turn to the third         10   CONTINUED EXAMINATION
11   page of the document. At the bottom of the          11   BY MS. DONNELLI:
12   document do you see your name typewritten?          12         Q    We're back on the record.
13        A    Yes.                                      13                 MR. CHUFF: We've gone another
14        Q    Is that the handwritten form of your      14             hour and still haven't hit the topics
15   name above it?                                      15             that the court Mr. Han to testify to.
16        A    Yes.                                      16             We're reserving the right to seek
17        Q    Did you place your name on this           17             fees for this waste of time.
18   document?                                           18         Q    I'm going to hand you, Mr. Han, a
19        A    Yes.                                      19   piece of paper. I have written three lines, and
20        Q    Did you place your name on this           20   I've asked for you to write your name, hand write
21   document on June 27, 2017?                          21   your name on those three lines.
22        A    Yes.                                      22             I'm going to hand you a document that
23        Q    The second page of the document, on       23   we're going to mark. By the way, that is
24   the box that is numbered 17, the second 17 at the   24   Exhibit 31, this piece of paper. The three places
25   bottom --                                           25   that the witness has written his name is 31.

                                            Page 106                                                  Page 108

 1                 HAN CHUNGUANG                          1                 HAN CHUNGUANG
 2        A    Yes.                                       2                (Defendant's Exhibit 31, a
 3        Q    -- who has signed there?                   3            piece of yellow paper containing the
 4                MR. CHUFF: Objection.                   4            witness' name handwritten three times
 5            Foundation.                                 5            marked for Identification as of this
 6        A    Guo Mei's signature.                       6            date.)
 7        Q    Did Guo Mei ask you to sign this           7                MR. CHUFF: Will that be going
 8   Exhibit 30?                                          8            to the reporter?
 9                MR. CHUFF: Objection. This is           9                MS. DONNELLI: Yes. The
10            treading into what the court has said      10            reporter is going to keep the
11            counsel may not ask about which is         11            exhibits.
12            the sale of Eastern Profit from            12                We're going to mark as
13            Mr. Han to Guo Mei. It's docket            13            Exhibit 32 a document. It already
14            entry 189, pages 3 and 4. It was on        14            has an exhibit label as Guo.
15            the relevance grounds.                     15                (Defendant's Exhibit 32, a
16        Q    Mr. Han, is Exhibit 30 the official       16            two-page document titled Limited
17   record of your resignation as a director of         17            Power of Attorney Bates stamped
18   Eastern Profit?                                     18            EASTERN-000276 and 277 marked for
19                THE INTERPRETER: The witness           19            Identification as of this date.)
20            wants the interpreter to retranslate       20        Q    What is the title of this document,
21            the question. Interpreter will do          21   Mr. Han?
22            so.                                        22        A    Can you translate it for me.
23                (Interpreter complying)                23                MS. DONNELLI: Can you translate
24        A    Yes.                                      24            the title of the document for him?
25                MS. DONNELLI: Do we want to            25        A    I understand.

                                            Page 107                                                  Page 109

                                                                                    28 (Pages 106 to 109)
                                            Han Chunguang
                                           November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 29 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2        Q     All right. The second page, is that        2                 MR. PODHASKIE: Objection.
 3   your handwritten name above the words Chunguang       3             Asked and answered.
 4   Han?                                                  4                 THE INTERPRETER: Interpreter
 5        A     Yes.                                       5             needs the witness to repeat one
 6        Q     Did you place your handwritten             6             portion of answer.
 7   signature there?                                      7                 (Witness complying)
 8        A     Yes.                                       8        A     Guo Mei gave me authorization to
 9        Q     Was this on behalf of Eastern Profit?      9   agent, and then I gave the authorization to Yvette
10        A     Yes.                                      10   to handle the matters.
11        Q     What was the purpose of this              11        Q     Was Yvette an agent also?
12   document?                                            12        A     Yes. After I gave her the
13        A     This was a Power of Attorney that I       13   authorization, she handled the matters, all the
14   gave Yvette the authority to handle the              14   matters on my behalf.
15   investigation company's matter.                      15        Q     Were the authorizations done at the
16        Q     When did you sign this?                   16   same time?
17        A     Last year, 2018.                          17                 MR. CHUFF: Objection. Asked
18        Q     Who asked you to sign this on behalf      18             and answered.
19   of Eastern Profit?                                   19        A     After June 27, 2017 when I
20        A     I don't understand your question.         20   transferred my company to Guo Mei, Guo Mei
21                 (The requested portion of the          21   authorized me to be her agent. And then not long
22             record was read back by the                22   after that, I authorized Yvette to handle the
23             reporter.)                                 23   matter for me.
24                 MR. CHUFF: Objection. Assumes          24        Q     Was the authorization from Guo Mei to
25             facts.                                     25   you put in writing?

                                              Page 110                                                 Page 112

 1                  HAN CHUNGUANG                          1                   HAN CHUNGUANG
 2         A    Yvette told me at the time we were         2                  MR. CHUFF: Objection. Asked
 3   lied to, we were deceased, and we might have to       3              and answered.
 4   file a lawsuit against the other parties.             4         A     No. Orally only.
 5             One day last year Yvette called me          5         Q     Was your authorization to Yvette put
 6   saying that she had this document for me to sign      6   in writing?
 7   to authorize her to handle all these matters. I       7         A     Here.
 8   said okay. And then I went to Yvette's, yes,          8         Q     I'm sorry. It's Exhibit 32?
 9   Yvette's office to sign this document.                9         A     Yes.
10         Q    Where was Yvette's office located?        10         Q     At the time that you signed
11                 MR. CHUFF: Objection. Asked            11   Exhibit 32, you were no longer a director of
12             and answered.                              12   Eastern Profit; correct?
13         A    800 Fifth Avenue.                         13                  MR. CHUFF: Objection. Asked
14         Q    So you did not prepare this document      14              and answered.
15   yourself?                                            15         A     That's correct.
16         A    No, I did not.                            16         Q     As a director of Eastern Profit, you
17         Q    Why did Guo Mei not sign this             17   never allowed it to enter into a transaction
18   document?                                            18   without signing a contract; correct?
19         A    Because Guo Mei gave me the               19         A     I don't understand your question.
20   authorization to handle the matters, and I gave      20         Q     When you were a director of Eastern
21   the authorization to Yvette to handle the matters.   21   Profit, did it enter into any transaction without
22   And Yvette would report to me.                       22   signing a written document?
23         Q    So we have two authorizations, one        23                  MR. CHUFF: Objection. Form.
24   from Guo Mei to you and one from you to Yvette;      24         A     I don't understand your question.
25   correct?                                             25   What do you mean by transaction without contract.

                                              Page 111                                                 Page 113

                                                                                     29 (Pages 110 to 113)
                                              Han Chunguang
                                             November 11, 2019
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 30 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                   HAN CHUNGUANG                         1                  HAN CHUNGUANG
 2         Q     Mr. Han, you wouldn't enter into a        2             Misleading. Attempting to confuse
 3   transaction for Eastern Profit without a contract;    3             the witness.
 4   true?                                                 4         A    No. I signed the document because I
 5         A     In general, yes.                          5   was an agent for Eastern Profit.
 6         Q     So why didn't you require Guo Mei to      6         Q     Explain to me why Guo Mei took your
 7   put her authorization to you in writing?              7   role as director of Eastern Profit. Why did she
 8                  MR. CHUFF: Objection.                  8   not coordinate directly with Yvette and leave you
 9              Misleading. Irrelevant.                    9   out of this document 32?
10         A     No. It was not necessary. I had          10         A    I don't know why she didn't do that.
11   known her for a long time. I built enough trust      11   However, I was an agent of the company. And over
12   to trust in her over this.                           12   this matter, Yvette and I initiated the project.
13         Q     When Yvette asked you to sign            13             When the project became problematic,
14   Exhibit 32, did you say: Wait a second. I can't      14   of course I will continue to finish it off as an
15   sign this. I'm no longer a director of Eastern       15   agent of the company.
16   Profit?                                              16         Q     What is the difference, Mr. Han,
17                  MR. CHUFF: Objection.                 17   between an agent and a director of Eastern Profit?
18              Misleading. He's already testified a      18                  MR. CHUFF: Objection. Calls
19              number of times that he's an agent.       19             for a legal conclusion.
20                  MS. DONNELLI: Please stop             20         A    The director is Guo Mei, and Guo Mei
21              testifying for the witness.               21   tells me it's her agent. I can handle matters for
22                  MR. CHUFF: Stop trying to             22   her on her behalf.
23              confuse the witness.                      23         Q     But you weren't handling matters for
24                  MS. DONNELLI: Please stop             24   her, you were delegating to Yvette; isn't that
25              testifying for the witness.               25   true?

                                             Page 114                                                  Page 116

 1                 HAN CHUNGUANG                           1                  HAN CHUNGUANG
 2                MR. CHUFF: He testified five             2                 MR. CHUFF: Objection.
 3            times now that he's an agent.                3             Mischaracterizes the testimony.
 4                MS. DONNELLI: You're                     4             Argumentative.
 5            discontinuing it on.                         5        A     That's correct. I ask Yvette to help
 6                MR. CHUFF: I'm continuing it             6   me because Yvette and I had the same goal, that we
 7            on?                                          7   were against Chinese communist parties. And when
 8                MS. DONNELLI: Yes.                       8   Yvette told me there was this wonderful company
 9                MR. CHUFF: Someone is.                   9   who could expose the Chinese government's
10                MS. DONNELLI: Testifying for            10   corruption, I felt this was a good opportunity,
11            the witness is unacceptable, and            11   because my company was freezed and my family were
12            we'll bring that up later.                  12   persecuted.
13                MR. CHUFF: Merely repeating the         13             I also was angry over this. And I
14            answer that he's given times now.           14   was interested in doing so. I asked Yvette to
15       A     My attorney say I didn't have to           15   help me out over this matter.
16   answer this question.                                16        Q     Isn't it true that Yvette had skills
17       Q     Not true.                                  17   that you didn't have and would, therefore, be a
18                MR. CHUFF: When she fixes the           18   benefit to Eastern Profit?
19            question, you can answer it.                19                 MR. CHUFF: Objection to form.
20                MS. DONNELLI: Will you please           20        A     What you have just said is not
21            read the question back.                     21   completely right. It happened that Yvette at that
22                (The requested portion of the           22   time had this wonderful source which was the
23            record was read back by the                 23   investigation company. And when she brought it up
24            reporter.)                                  24   to me, I thought this was a wonderful opportunity
25                MR. CHUFF: Objection.                   25   to do so. That was why I asked her for her help.

                                             Page 115                                                  Page 117

                                                                                     30 (Pages 114 to 117)
                                             Han Chunguang
                                            November 11, 2019
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 31 of 38

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                  HAN CHUNGUANG                         1                  HAN CHUNGUANG
 2         Q    The help that you asked her for was       2   that your signature?
 3   Exhibit 32; correct?                                 3                 MR. CHUFF: Objection. I would
 4         A    Yes. And it started from the moment       4            ask the translator to read the title
 5   she mentioned that she had found this                5            of the document to the witness.
 6   investigation company. I authorized her to deal      6                 MS. DONNELLI: I would ask the
 7   with the investigation company and all other         7            witness if this is the handwritten
 8   related issues.                                      8            form of his signature on the last
 9                 (Defendant's Exhibit 33, a             9            page of Exhibit 34.
10             document titled Substitution of           10                 MR. CHUFF: You're not providing
11             Counsel consisting of two pages           11            translated copies of the document. I
12             marked for Identification as of this      12            would ask the translator to read the
13             date.)                                    13            title.
14         Q    I'm going to hand you what we marked     14                 MS. DONNELLI: I'm instructing
15   as Exhibit 33. Is that your handwriting signature   15            you not to. The witness can be asked
16   above the typewritten words of your name?           16            questions after I'm done.
17         A    Can you tell me what this is?            17                 At least for my question,
18         Q    Answer the question first, and then      18            Exhibit 34, is that the handwritten
19   I'm happy to.                                       19            form of the witness' signature on the
20         A    Before you tell me what this document    20            last page?
21   is, I cannot tell whether this is my signature.     21                 MS. DONNELLI: Miss translator,
22         Q    Are you, Mr. Han, saying you cannot      22            please just listen to my instruction
23   recognize your signature, whether it appears on     23            as the attorney taking the
24   this document?                                      24            deposition.
25                 MR. CHUFF: Objection.                 25                 MR. CHUFF: You have to

                                             Page 118                                              Page 120

 1                  HAN CHUNGUANG                         1                HAN CHUNGUANG
 2            Argumentative. This was an English          2           translate the objection too. That's
 3            speaking witness. They would be able        3           ridiculous.
 4            to read the document. You should            4               THE INTERPRETER: The
 5            tell them what they're looking at.          5           interpreter has translated the
 6                 MS. DONNELLI: He can answer the        6           question three times per instruction
 7            question.                                   7           of the questioning witness.
 8         A   It doesn't look like my signature.         8               MS. DONNELLI: Can you read the
 9                 MR. CHUFF: Are you going to            9           most recent question that I've asked?
10            tell him what you were looking at?         10               THE INTERPRETER: The signature?
11            You said you would after he answered       11               MS. DONNELLI: We'll start it
12            the question.                              12           like this.
13                 MS. DONNELLI: We're moving on.        13        Q    The last page of Exhibit 34, is that
14                 MR. CHUFF: Okay.                      14   the handwritten form of your name?
15                 MS. DONNELLI: We're going to          15               MR. CHUFF: I instruct the
16            look at what we have marked as             16           witness to ask what document it is
17            Exhibit 34.                                17           that he's looking at.
18                 (Defendant's Exhibit 34, a            18               MS. DONNELLI: You can instruct
19            document titled Research Agreement         19           the witness, which is improper. The
20            dated December 29, 2017 Bates stamped      20           witness can answer the question, and
21            EASTERN-000005 to 000009 marked for        21           you can ask your witness questions
22            Identification as of this date.)           22           after I'm done.
23         Q   I would ask for you to turn to the        23               MR. CHUFF: You are being
24   last page of this document.                         24           completely unfair to the witness. He
25            On the bottom right-hand side, is          25           cannot read what document.

                                             Page 119                                              Page 121

                                                                                  31 (Pages 118 to 121)
                                             Han Chunguang
                                            November 11, 2019
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 32 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                 HAN CHUNGUANG                           1                  HAN CHUNGUANG
 2                MS. DONNELLI: How do you know            2             document?
 3            what he can and can't do? That in            3                 MR. CHUFF: Objection.
 4            itself is an interesting question.           4             Mischaracterizes the testimony.
 5            But the one that matters for now is          5        A     Since you show me an English
 6            the last one I asked.                        6   document, which I cannot read, and then you ask me
 7                Can you repeat that to the               7   whether my signature is on it, I think it is
 8            witness?                                     8   normal in nature for me to ask what this document
 9                THE INTERPRETER: (Complying)             9   is before I answer your question. I have right to
10                MR. CHUFF: I instruct the               10   know what this document, English document, is.
11            witness not to answer it until              11        Q     Is today the first day you've seen
12            counsel tells him what he's looking         12   Exhibit 34?
13            at.                                         13        A     Yes.
14                MS. DONNELLI: The witness is            14                 MS. DONNELLI: We may come back
15            going to heed your instruction?             15             to Exhibit 34 in a moment. For now I
16        A    Yes, I will listen to my attorney.         16             will mark Exhibit 35.
17                MS. DONNELLI: So that we have a         17                 (Defendant's Exhibit 35, a
18            clear record, the witness on                18             document titled Loan Agreement Bates
19            instruction of his counsel is               19             stamped EASTERN-000278 to 280 marked
20            refusing to answer the question             20             for Identification as of this date.)
21            whether his signature appears in            21        Q     If we turn to the last page of
22            handwritten form on the last page of        22   Exhibit 35.
23            Exhibit 34.                                 23        A     Yes. I'm looking at it.
24                MR. CHUFF: Because defendant's          24        Q     Thank you. Do you see two
25            counsel refuses to identify the             25   handwritten signatures on the last page of

                                             Page 122                                                   Page 124

 1                  HAN CHUNGUANG                          1                    HAN CHUNGUANG
 2             document for a non English-speaking         2   Exhibit 35?
 3             witness.                                    3         A     Yes.
 4        Q     I'm going to hand you Exhibit 31,          4         Q      Is one of them the handwritten form
 5   Mr. Han. Do you need me to tell you what that         5   of your name?
 6   document is before you can recognize whether it's     6                   MR. CHUFF: Same objection.
 7   the handwritten form of your signature?               7         A     The one above is.
 8        A     Can you ask the interpreter to tell        8         Q      Is that signature to the right of the
 9   me what this document is.                             9   typewritten form of your name?
10        Q     Can you answer the question about         10         A     Yes.
11   Exhibit 31, please?                                  11         Q      Did you place your signature on this
12        A     Yes. So what is your question             12   Exhibit 35?
13   related to this document?                            13                   MR. CHUFF: Objection. How can
14        Q     Do you need me to tell you what           14              he answer the question without
15   Exhibit 31 is before you can tell me if that's the   15              knowing what it is?
16   handwritten form of your name?                       16         Q      Have you ever seen Exhibit 35 until
17        A     No, I don't.                              17   today?
18                 MS. DONNELLI: I would like to          18                   MR. CHUFF: Same objection.
19             look back at Exhibit 34. So that I         19         A     Can I ask my interpreter what the
20             have a clear understanding, is it the      20   title of this document is?
21             witness' testimony that the witness        21         Q      No. Please answer the question
22             cannot identify whether it is the          22   whether or not you have seen this two and a half
23             handwritten form of his name on            23   page document labeled Exhibit 35 before today.
24             Exhibit 34, last page, unless I tell       24                   MR. CHUFF: Same objection.
25             him what the title is of the               25         A     Based upon my recollection, this was

                                             Page 123                                                   Page 125

                                                                                     32 (Pages 122 to 125)
                                             Han Chunguang
                                            November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 33 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                 HAN CHUNGUANG                           1                 HAN CHUNGUANG
 2   the loan agreement between William and I.             2        A    In business meetings in Hong Kong I
 3         Q   Did Mr. Han, you place your signature       3   met William, as a result of which we became good
 4   and handwriting on page 3 of this Exhibit 35.         4   friends.
 5         A   Yes.                                        5        Q    Was the meeting in Hong Kong about
 6         Q   When did you do that?                       6   Eastern Profit business?
 7         A   In 2018. No. I think at end of              7        A    No.
 8   2017.                                                 8        Q    Who does Mr. G work for?
 9         Q   Which is your answer?                       9                MR. CHUFF: Objection. The
10                MR. CHUFF: Objection.                   10            court already ruled that you cannot
11         A   What?                                      11            ask about ACA's financial
12         Q   Which is your answer?                      12            information.
13                MR. PODHASKIE: Only if you              13                MS. DONNELLI: Counsel, I think
14            know. Don't speculate.                      14            you just hinted something to the
15         A   The end of 2017.                           15            witness that was improper. So why
16         Q   You said that William G's signature        16            don't you just object to form.
17   is below yours?                                      17                MR. WHO:
18                MR. CHUFF: Objection.                   18                MR. PODHASKIE: This whole thing
19            Mischaracterizes the testimony.             19            is improper.
20         A   I don't understand your question.          20                MR. CHUFF: No. I'm instructing
21         Q   Does the signature of William G.           21            him not to answer because it's beyond
22   appear below your signature on Exhibit 35, page 3?   22            the scope of what the court ordered.
23         A   My signature is above his.                 23                MS. DONNELLI: Then that is
24         Q   When you placed your signature on          24            probably better than instructing the
25   Exhibit 35, was Mr. G's signature already there or   25            witness how to answer.

                                             Page 126                                                  Page 128

 1                 HAN CHUNGUANG                           1                 HAN CHUNGUANG
 2   not?                                                  2                MR. CHUFF: I did not --
 3                 MR. CHUFF: I'm sorry. Go                3                MS. DONNELLI: An Object.
 4             ahead.                                      4                MR. CHUFF: If you would have
 5         A    Both of us were in a hotel lobby when      5            let me finish, I would have gotten
 6   I asked him for loan to pay for the investigation     6            there.
 7   company. At the time I signed first, and then he      7                MS. DONNELLI: I don't know what
 8   signed.                                               8            more information you might have
 9         Q    So you both signed it the same day;        9            revealed.
10   is that your testimony?                              10                Can you repeat the question.
11         A    William and I signed on the same day.     11                (The requested portion of the
12         Q    What was the name of the hotel?           12            record was read back by the
13         A    Palace. That's right.                     13            reporter.)
14         Q    Was it here in New York City?             14        A    I don't want to answer this question
15         A    Yes.                                      15   because this has nothing to do with this case.
16         Q    Does William G. live in New York          16        Q    When you signed this Exhibit 35, what
17   City?                                                17   gave you reason to believe that William G. had
18                 MR. CHUFF: Objection. Beyond           18   money to loan to Eastern Profit?
19             the scope of the deposition.               19        A    Because at the time I called him, I
20         A    I don't know. I had no idea where he      20   said I had a project that would need $1 million.
21   lived.                                               21   I asked him if he could lend me the money. He
22         Q    Was Exhibit 35 the first time you had     22   thought about it and he said okay, because at the
23   met William G. in person?                            23   time we were good friends.
24         A    No. I had met him before this.            24        Q    You testified that you asked Mr. G to
25         Q    On what occasion?                         25   lend you the money. Do you mean you, Mr. Han,

                                             Page 127                                                  Page 129

                                                                                     33 (Pages 126 to 129)
                                             Han Chunguang
                                            November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 34 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                  HAN CHUNGUANG                          1                   HAN CHUNGUANG
 2   personally or something else?                         2   the payment was going to come from the company
 3        A     On behalf of Eastern Profit.               3   itself since the asset was freezed. I instead
 4        Q     We see from the first page of              4   borrowed money from him.
 5   Exhibit 35 that it's dated December 29, 2017.         5         Q     I thought you testified that Natasha
 6             Do you see that on the first line?          6   stopped working for Eastern Profit in 2016, two
 7                 MR. CHUFF: Objection.                   7   years after you became director.
 8        A     Yes.                                       8                  MR. CHUFF: Objection.
 9        Q     By December, 2017, you hadn't been a       9              Mischaracterizes the testimony.
10   director of Eastern Profit for several months;       10         A    Who are you talking about?
11   correct?                                             11         Q     The person who the witness, Mr. Han,
12        A     Yes, that's correct.                      12   talked about. Mr. Han, I believe you testified
13        Q     So why did you believe you were in a      13   that Natasha worked for Eastern Profit for two
14   position to ask to borrow money for Eastern Profit   14   years.
15   at that time?                                        15              Did I remember that correctly?
16                 MR. CHUFF: Objection. Asked            16         A    I think you misunderstood my answer.
17             and answered.                              17   Previously when I say that she had worked for the
18                 MS. DONNELLI: Counsel, we              18   company for two years, I thought I was trying to
19             haven't even gotten into this              19   tell you she worked for a company during the two
20             document. How it could be asked and        20   years I was the director.
21             answered, I believe it couldn't have       21              But after that, she still helped out
22             been.                                      22   with the company's affairs.
23                 MR. CHUFF: He testified to             23         Q     Mr. Han, weren't you a director of
24             his --                                     24   Eastern Profit for three years, not two?
25                 MS. DONNELLI: Please stop              25         A    I don't remember exactly how long.

                                              Page 130                                                 Page 132

 1                 HAN CHUNGUANG                           1                  HAN CHUNGUANG
 2            testifying for the witness.                  2   It was more than two years.
 3                MR. CHUFF: You're trying to              3        Q    I thought you also testified,
 4            confuse the witness. He testified to         4   Mr. Han, that Natasha was a person who was taken
 5            his authority earlier. That's all I          5   by the Chinese communist party?
 6            will say.                                    6        A    Yes.
 7                MS. DONNELLI: Oh, because                7        Q    So how was Natasha able to inform you
 8            you've answered the question for him,        8   in December of 2017 that Eastern Profit needed to
 9            so you can just stop; is that it?            9   borrow money?
10            Please stop instructing this witness        10        A    I don't think she was taken away in
11            how to answer.                              11   2017. I think she was taken by the police last
12                MR. CHUFF: You need to stop             12   year in 2018.
13            trying to confusion the witness.            13        Q    How many times did you meet with
14                MS. DONNELLI: Can you read the          14   Mr. G in person about this loan agreement?
15            question back, please.                      15        A    I think two or three times.
16                (The requested portion of the           16        Q    Was that before or after the meeting
17            record was read back by the                 17   in the hotel lobby?
18            reporter.)                                  18        A    I think before.
19        A    Yes. As I have previously testified        19        Q    Mr. G brought this loan agreement
20   numerous times, Guo Mei authorized me as her agent   20   with him to meet you in the hotel lobby; correct?
21   to handle matters on behalf of Eastern Profit.       21        A    Before this, we talked about a loan
22        Q    How did you know that Eastern Profit       22   over the phone, and then William drafted the
23   needed to borrow money as this Exhibit 35 shows?     23   document. At the end, he brought it to the hotel
24        A    Because Natasha at the time told me        24   lobby, to which both of us signed.
25   the company assets were frozen. And at the time      25        Q    You were the one then who negotiated

                                              Page 131                                                 Page 133

                                                                                     34 (Pages 130 to 133)
                                             Han Chunguang
                                            November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 35 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                 HAN CHUNGUANG                           1                   HAN CHUNGUANG
 2   the terms of the loan on behalf of Eastern Profit;    2   would tell the fiscal department about this loan.
 3   correct?                                              3         Q     The fiscal department at Eastern
 4                MR. CHUFF: Objection.                    4   Profit or somewhere else?
 5            Mischaracterizes the testimony.              5         A     Of course Eastern Profit.
 6        A    Yes. William and I talked over the          6         Q     Did you explore what the terms would
 7   phone about the interest payment of 2 percent and     7   be for Eastern Profit if it borrowed the money
 8   about a half year and stuff like that.                8   from someone other than Mr. G?
 9        Q    How about the amount of the loan, did       9         A     No.
10   you negotiate that?                                  10         Q     Why not?
11        A    A million dollars.                         11         A     There was no reason why. Besides, if
12                THE INTERPRETER: Interpreter            12   you look at these tons, they were acquired no more
13            need to clear it with the witness.          13   in terms of Hong Kong needs market. As a matter
14        A    Yes, U.S.D.                                14   of fact, if you compare the terms to other loans,
15        Q    When Mr. G handed you this document,       15   they were quite reasonable.
16   did you say to him wait, I can't sign this because   16         Q     But Mr. Han, did you compare the
17   I'm no longer a director of Eastern Profit?          17   terms of any other possible loan before signing
18                MR. CHUFF: Objection.                   18   this document?
19            Misleading.                                 19         A     No.
20        A    No, I did not.                             20         Q     Is it your testimony that you and
21        Q    Did you keep a copy of this loan           21   Mr. G placed your respective signatures on this
22   agreement after you signed it that day in the        22   document on December 29, 2017?
23   hotel lobby with Mr. G?                              23                  MR. CHUFF: Objection. Asked
24        A    No.                                        24              and answered.
25        Q    Why not?                                   25         A     Yes.

                                              Page 134                                                 Page 136

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2         A    There was no reason why.                   2         Q    When you met with Mr. G to sign this
 3         Q    Mr. Han, you signed this document on       3   loan agreement, did you have anything to eat or
 4   behalf of Eastern Profit; correct?                    4   drink with him?
 5         A    Yes.                                       5         A    No.
 6         Q    Was any other representative of            6                MR. CHUFF: Counsel, whenever
 7   Eastern Profit with you at the meeting in the         7             you get to a natural spot, can we
 8   hotel lobby where you signed this loan agreement?     8             take a 5 or 10-minute break.
 9         A    No.                                        9                MS. DONNELLI: Okay.
10         Q    Did you have any certainty that           10                MR. CHUFF: It doesn't have to
11   Eastern Profit, for which you've testified you       11             be right now. Just whenever you get
12   were an agent, was going to even get a copy of       12             there.
13   this loan agreement if you didn't leave that         13                MS. DONNELLI: Thank you.
14   meeting with a copy of it?                           14         Q    What is the status of this loan as we
15                 MR. CHUFF: Objection to form.          15   sit here today?
16         A    After the assets of Eastern Profit        16         A    The money is still owed.
17   was freezed, this was the only one loan I made was   17         Q    Has Eastern Profit made any payment
18   such a huge amount. Of course I remembered. Once     18   on this loan?
19   the asset is un-freezed, I would tell the fiscal     19         A    No, because the asset continues being
20   about it. He had money, the one handle the money.    20   freezed.
21         Q    What does the term fiscal mean in         21                MS. DONNELLI: The witness'
22   relation to Eastern Profit?                          22             counsel has asked for break. We'll
23         A    What I mean is that the time I            23             take a short 10-minute break.
24   borrowed this money on behalf of the company, of     24                (At this time, a brief recess
25   course eventually the loan has to be paid. And I     25             was taken.)

                                              Page 135                                                 Page 137

                                                                                     35 (Pages 134 to 137)
                                              Han Chunguang
                                             November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 36 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2   CONTINUED EXAMINATION                                 2        A     Yes.
 3   BY MS. DONNELLI:                                      3        Q     Then why don't you just work out the
 4        Q    We are back after a short break.            4   Eastern Profit loan with Mr. G rather than having
 5            Mr. Han, I would ask you to look at          5   Yvette do that job as you asked her to do in the
 6   Exhibit 34. This is a document entitled Research      6   lobby of her building?
 7   Agreement.                                            7                 MR. CHUFF: Objection.
 8            Would you agree that this is the             8             Mischaracterizes testimony.
 9   research agreement for the investigative project      9        A     I don't understand your question.
10   that you testified about today?                      10   Which lobby of the building, and what did I tell
11                 MR. CHUFF: Objection.                  11   Yvette?
12                 MR. PODHASKIE: Objection.              12        Q     Has Mr. G attempted to collect the
13            Foundation.                                 13   loan back from Eastern Profit?
14        A    I have never seen this document            14        A     Yes.
15   before.                                              15        Q     How has he done that?
16        Q    Could you turn to the last page of         16        A     He called and he said so in
17   the document. Is that the handwritten form of        17   face-to-face meeting.
18   your name on the last page at the bottom?            18        Q     Was Yvette at that meeting?
19        A    Can the interpreter tell me again          19        A     No.
20   what this is.                                        20        Q     What did Mr. G say to you?
21        Q    The name of the document, sure.            21        A     William called me over the phone and
22                 THE INTERPRETER: (Interpreter          22   said that it was time to pay back the loan,
23            complying)                                  23   including accrued interest.
24        A    This is not my signature.                  24        Q     What did you do with that
25        Q    But does it reflect your name?             25   information?

                                             Page 138                                                  Page 140

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2         A    Where?                                     2         A    When he told me that, I say to him we
 3         Q     On the last page of the document.         3   got into some trouble. We encountered some liars.
 4                  MR. CHUFF: Can I direct him?           4   People were trying to scam us. I definitely tell
 5         A    Can you point it out to me?                5   him that we needed more time to pay back the loan.
 6         Q     I don't need to point it out. If the      6         Q    Was Eastern Profit a client of ACA?
 7   witness does not recognize the handwritten form of    7         A    I don't think you can say that.
 8   his name, then that's the answer that I'll take.      8         Q    Meaning that it's not true?
 9         A    This was not my signature. This is         9                 MR. CHUFF: Objection. Beyond
10   not my signature. I did not see my name. I don't     10             the scope.
11   see my name on it.                                   11         A    Let me put it this way. What you
12         Q     Now Mr. Han, you testified that you      12   have just said can be true. The fact is that I
13   were good friends with William G. Did I recall       13   borrowed the money from William. As far as what
14   that correctly?                                      14   company William took the money out to lend me, it
15         A    Yes.                                      15   was his business.
16         Q     You have had positive interactions       16         Q    Does William --
17   with Mr. G over the years?                           17         A    He could be getting the money from
18         A    Yes.                                      18   ACA or somewhere else, that I had no control over,
19         Q     You met Mr. G in Hong Kong on            19   but the fact was that I borrowed the money from
20   business at least one time.                          20   William.
21         A    I would say more like business            21         Q    So in your mind, Eastern Profit was
22   activities or events.                                22   borrowing $1 million from William G?
23         Q     But you've been able to have a good      23                 MR. CHUFF: Objection. Form.
24   interaction with Mr. G in those events; true?        24         A    I borrowed money from him. Of course
25                  MR. CHUFF: Objection. Form.           25   he issued the money to me from one of his

                                             Page 139                                                  Page 141

                                                                                     36 (Pages 138 to 141)
                                             Han Chunguang
                                            November 11, 2019
      Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 37 of 38

                                            Atkinson-Baker, Inc.
                                              www.depo.com

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2   Yvette told you that you needed to get money and      2         A    No.
 3   when you actually got the money from William G?       3         Q    Do you know who Lianchao Han is?
 4         A    Several days.                              4   L-I-A-N-C-H-A-O H-A-N.
 5         Q    Was it less than a month?                  5         A    Can you just repeat it again.
 6                 MR. CHUFF: Objection. Asked             6         Q    Lianchao Han.
 7             and answered.                               7         A    The way you read it, I don't think
 8         A    Again, I don't remember, but I think       8   so. You're not telling me. I don't know this
 9   it was a month, several days later.                   9   person the way you read it. The way you spell it,
10         Q    What collateral did Eastern Profit        10   L-I-A-N-C-H-A-O. Lianchao, I don't know this
11   give for the loan?                                   11   person.
12                 MR. PODHASKIE: Objection.              12         Q    Do you know someone with a name
13                 MR. CHUFF: Objection. Assumes          13   similar to that?
14             facts.                                     14                 MR. CHUFF: Objection to form.
15         A    When you say collateral, what do you      15         A    Again, I don't have any impression of
16   mean?                                                16   this name.
17         Q    Security for the repayment of the         17         Q    This morning I introduced you to
18   loan.                                                18   French Wallop who is sitting to my left.
19         A    Number 1, the guarantee was that when     19         A    Mm-hmm.
20   the assets company was un-freezed as a result of     20         Q    Have you ever seen Miss Wallop before
21   the investigation, I will return him the money and   21   today?
22   pay him back the loan.                               22         A    No. I don't have a memory of it.
23             Secondly, we were good friends. We         23         Q    Did you ever prepare a meal for
24   had enough trust.                                    24   Miss Wallop and in Mr. Guo's apartment?
25         Q    If you had enough trust, why isn't        25                 MR. PODHASKIE: Objection. I

                                             Page 146                                                  Page 148

 1                  HAN CHUNGUANG                          1                  HAN CHUNGUANG
 2   Yvette dealing with William G now instead of you?     2             don't understand scope.
 3                 MR. CHUFF: Objection. Form.             3        A     Why would I prepare a meal for her,
 4         A   There was no why. I give Yvette the         4   especially I am not even a chef.
 5   full authority to take care of this matter, and       5        Q     So it's a yes or no question. Please
 6   she took care of this matter for me. That was it.     6   answer it.
 7         Q    Do you know the individual name Je         7        A     No.
 8   Kin Ming? J-E K-I-N M-I-N-G.                          8                 MR. CHUFF: Objection.
 9         A   No.                                         9        Q     I introduced you this morning to
10         Q    Do you ever exchange E-mails with         10   Mr. Michael Waller, who is sitting to the left of
11   William G?                                           11   me.
12         A   No.                                        12             Mr. Waller, have you ever seen
13         Q    You've never received an E-mail from      13   Mr. Waller before today?
14   William G?                                           14        A     Again, I don't have any impression of
15         A   No.                                        15   him.
16         Q    Have you ever met Karen Maistrello?       16        Q     Were you present when the terms of
17                 MR. CHUFF: Objection to form.          17   the investigation contract between Eastern Profit
18         A   I don't have impression of her.            18   and the investigation company were negotiated?
19         Q    You've never met Karen Maistrello?        19                 MR. PODHASKIE: Objection.
20                 MR. CHUFF: Objection.                  20             Asked and answered.
21             Mischaracterizes the testimony.            21        A     No.
22         A   When you just bring this name up, I        22        Q     Did you have any role in the
23   don't have any impression of it.                     23   negotiation of the contract between Eastern Profit
24         Q    What about if the first name is           24   and the investigative company?
25   Karen?                                               25                 MR. CHUFF: Same objection.

                                             Page 147                                                  Page 149

                                                                                     38 (Pages 146 to 149)
                                             Han Chunguang
                                            November 11, 2019
       Case 1:18-cv-02185-LJL Document 273-13 Filed 04/06/20 Page 38 of 38

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1
 2           ACKNOWLEDGMENT
 3
 4   STATE OF NEW YORK   )
 5                ss:
 6   COUNTY OF ___________ )
 7
 8        I, Han Chunguang, hereby certify that I
 9   have read the transcript of my testimony taken
10   under oath in my deposition of November 11, 2019;
11   that the transcript is a true and complete record
12   of my testimony, and that the answers on the
13   record as given by me are true and correct.
14
15
16                 _____________________________
17                   HAN CHUNGUANG
18
19
20   Subscribed and sworn to before me
21   This     day of         2019
22   _________________________________
23        (NOTARY PUBLIC)
24
25

                                             Page 158

 2
 3             CERTIFICATE
 4
 5           I, Terri Fudens, a stenotype reporter
 6   and Notary Public within and for the State of New
 7   York, do hereby certify:
 8           That the witness whose testimony is
 9   hereinbefore set forth was duly sworn by me and
10   that such testimony is a true record of the
11   testimony given by such witness.
12           I further certify that I am not related
13   to any of the parties by blood or marriage, and
14   that I am in no way interested in the outcome of
15   this matter.
16           IN WITNESS WHEREOF, I have hereunto set
17   my hand.
18   Signature Requested
19
20
21        _____________________________
               Terri Fudens
22
23
24
25

                                             Page 159

                                                                  41 (Pages 158 to 159)
                                             Han Chunguang
                                            November 11, 2019
